Exhibit 10.26

LEASE

by and between

BMR-GATEWAY BOULEVARD LLC,

a Delaware limited liability company

and

DAYSTAR TECHNOLOGIES, INC.,

a Delaware corporation



--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”) is entered into as of this 22nd day of April, 2008
(the “Execution Date”), by and between BMR-GATEWAY BOULEVARD LLC, a Delaware
limited liability company (“Landlord”), and DAYSTAR TECHNOLOGIES, INC., a
Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord owns certain real property (the “Property”) and the
improvements thereon located at 7777 Gateway Boulevard in Newark, California,
including the building located thereon (the “Building”) in which the Premises
(as defined below) are located; and

B. WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, certain premises (the “Premises”) located in the Building, pursuant to
the terms and conditions of this Lease, as detailed below.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Lease of Premises. Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, the Premises, as shown on Exhibit A attached hereto for use by
Tenant in accordance with the Permitted Use (as defined below) and no other
uses. The Premises shall consist of approximately one hundred fourteen thousand
seven hundred fifty-eight (114,758) rentable square feet of manufacturing space,
approximately twenty-four thousand six hundred thirty-eight (24,638) rentable
square feet of office space (the “Office Premises”) and approximately four
thousand three hundred forty-five (4,345) rentable square feet of common/shared
space. The Property and all landscaping, parking facilities and other
improvements and appurtenances related thereto, including, without limitation,
the Building and other buildings located on the Property, are hereinafter
collectively referred to as the “Project.” All portions of the Project that are
for the non-exclusive use of tenants of the Project, including, without
limitation, driveways; sidewalks; parking areas; landscaped areas; service
corridors; stairways; elevators; public restrooms; public lobbies; and the
amenities building (“Amenities Building”) in which Landlord shall provide, among
other things, food services, a fitness center and a conference center
(“Amenities Building Services”), are hereinafter referred to as “Common Area.”
The current Common Area of the Building is depicted in the cross-hatched area of
Exhibit A attached hereto.

2. Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

2.1. This Lease shall take effect upon the date of execution and delivery hereof
by all parties hereto and, except as specifically otherwise provided within this
Lease, each of the provisions hereof shall be binding upon and inure to the
benefit of Landlord and Tenant from the date of execution and delivery hereof by
all parties hereto.



--------------------------------------------------------------------------------

2.2. In the definitions below, each current Rentable Area (as defined below) is
expressed in rentable square footage. Rentable Area and Tenant’s Pro Rata Shares
(as defined below) are all subject to adjustment as provided in this Lease.

 

Definition or Provision

  

Means the Following (As of the Term Commencement Date)

Rentable Area of Premises

   143,741 square feet

Rentable Area of Building

   305,026 square feet

Rentable Area of Project

   1,389,517 square feet

Tenant’s Pro Rata Share of Building

   47.12%

Tenant’s Pro Rata Share of Project

   10.34%

2.3. Initial monthly and annual installments of Base Rent for the Premises
(“Base Rent“) as of the Rent Commencement Date (as defined below), subject to
adjustment under this Lease are shown on Exhibit H attached hereto.

2.4. Term Commencement Date: The earlier of (a) September 1, 2008, and (b) the
date Tenant delivers to Landlord all required Certificates (as defined in
Section 4.1).

2.5. Term Expiration Date: August 31, 2018

2.6. Security Deposit: $149,185.40

2.7. Permitted Use: General office, research and development, manufacturing and
warehouse use and other uses incidental thereto in conformity with Applicable
Laws (as defined below)

 

2.8. Address for Rent Payment:   

BMR-Gateway Boulevard LLC

  

P.O. Box 511231

  

Los Angeles, California 90051-2997

2.9. Address for Notices to Landlord:   

BMR-Gateway Boulevard LLC

  

17190 Bernardo Center Drive

  

San Diego, California 92128

  

Attn: General Counsel/Real Estate

2.10. Address for Notices to Tenant:   

DayStar Technologies, Inc.

  

2972 Stender Way

  

Santa Clara, California 95054

2.11. The following Exhibits are attached hereto and incorporated herein by
reference:

 

Exhibit A    Premises Exhibit B    Work Letter Exhibit C    Reserved Parking
Exhibit D-1    Equipment to Be Removed Exhibit D-2    Equipment to Remain
Exhibit E    Form of Letter of Credit Exhibit F    Rules and Regulations Exhibit
G    Hazardous Materials List Exhibit H    Base Rent Exhibit I    Form of
Estoppel Certificate Exhibit J    Expansion Space

 

2



--------------------------------------------------------------------------------

3. Term. The actual term of this Lease shall be one hundred twenty (120) months
(the “Term”), starting on the Term Commencement Date and ending on the Term
Expiration Date, subject to earlier termination of this Lease as provided
herein.

4. Possession and Commencement Date.

4.1 Tenant shall cause to be constructed the tenant improvements in the Premises
(the “Tenant Improvements”) pursuant to the Work Letter attached hereto as
Exhibit B (the “Work Letter”) at a cost to Landlord not to exceed Two Million
One Hundred Fifty-Six Thousand One Hundred Fifteen Dollars ($2,156,115) (based
upon Fifteen Dollars ($15) per rentable square foot) (the “TI Allowance”). The
TI Allowance may be applied to the costs of (a) construction, (b) demolition,
(c) third party construction management, (d) installation of cabling and
electrical lines, (e) signage, (f) space planning, architect, engineering and
other related services performed by third parties unaffiliated with Tenant,
(g) building permits and other taxes, fees, charges and levies by Governmental
Authorities (as defined below) for permits or for inspections of the Tenant
Improvements, (h) costs related to compliance with the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq. (together with regulations
promulgated pursuant thereto, the “ADA”), or Title 24 of the California Code of
Regulations (“Title 24”) required as part of or as a result of the Tenant
Improvements, and (i) costs and expenses for labor, material, equipment and
fixtures. In no event shall the TI Allowance be used for (v) the cost of work
that is not authorized by the Approved Plans (as defined in the Work Letter) or
otherwise reasonably approved in writing by Landlord, (w) payments to Tenant or
any affiliates of Tenant, (x) the purchase of any furniture, personal property
or other non-building system equipment, (y) costs resulting from any default by
Tenant of its obligations under this Lease or (z) costs that are recoverable by
Tenant from a third party (e.g., insurers, warrantors, or tortfeasors). Tenant
shall not be obligated to pay any management fee to Landlord for Landlord’s role
in reviewing or approving the Tenant Improvements or plans related thereto. Each
month, together with Base Rent, Tenant shall pay to Landlord, as Additional Rent
(as defined below), the amount of the TI Allowance disbursed by Landlord in
accordance with this Lease amortized over the initial Term at a rate of nine
percent (9%) (“TI Rent”). Tenant shall have until the end of the thirty-sixth
(36th) month of the Term to expend the unused portion of the TI Allowance, after
which date Landlord’s obligation to fund such costs shall expire; provided,
however, that Landlord shall be obligated to fund such costs that are incurred
by Tenant in accordance with Section 4.1 prior to the thirty-sixth (36th) month
of the Term. To the extent that the total projected cost of the Tenant
Improvements (as projected by Landlord) exceeds the TI Allowance (such excess,
the “Excess TI Costs”), Tenant shall pay for Tenant Improvements to the extent
of such Excess TI Costs before Landlord shall have any obligation to advance any
sums on account of the TI Allowance. To the extent required by Applicable Laws,
Tenant shall deliver to Landlord (i) a certificate of occupancy for the Premises
suitable for the Permitted Use and (ii) a Certificate of Substantial Completion
in the form of the American Institute of Architects document G704, executed by
the project architect and the general contractor (collectively, the
“Certificates”).

4.2 Failure by Tenant to obtain governmental licensing of the Premises required
for the Permitted Use by Tenant shall not serve to extend the Term Commencement
Date.

4.3 Tenant shall have access to the Premises upon the Execution Date in order to
construct the Tenant Improvements. Prior to entering upon the Premises, Tenant
shall furnish to Landlord evidence satisfactory to Landlord that insurance
coverages required of Tenant under the provisions of Article 24 are in effect,
and such entry shall be subject to all the terms and conditions of this Lease
other than the payment of Base Rent or Additional Rent (as defined below).

4.4 Landlord shall have the right to review and reasonably approve any
architect, engineer, general contractor and major subcontractors selected by
Tenant for construction of the Tenant Improvements.

5. Condition of Premises. Tenant acknowledges that neither Landlord nor any
agent of Landlord has made any representation or warranty with respect to the
condition of the Premises, the Building or the Project, or with respect to the
suitability of the Premises, the Building or the Project for the conduct of
Tenant’s business. Tenant acknowledges that (a) it is fully familiar with the
condition of the Premises and agrees to take the same in its condition “as is”
as of the

 

3



--------------------------------------------------------------------------------

Term Commencement Date and (b) Landlord shall have no obligation to alter,
repair or otherwise prepare the Premises for Tenant’s occupancy or to pay for or
construct any improvements to the Premises. Notwithstanding the foregoing,
Landlord shall deliver the Premises to Tenant with the following work completed:
(w) removal of the equipment listed on Exhibit D-1 attached hereto, (x) demising
of domestic water and gas serving the Premises from the remainder of the
Building and install meters or submeters (or other means) to monitor Tenant’s
usage of such utilities and of electricity, (y) removal of interior offices in
the Office Premises in accordance with the space plan to be agreed upon by
Landlord and Tenant and (z) replacement of ceiling tiles, light fixtures and
carpet in the Office Premises (collectively, “Landlord’s Work”). In addition,
Landlord shall deliver the Premises with the “Building Systems” (i.e., HVAC,
plumbing, mechanical, electrical and life safety) in good working order and
condition, and shall warrant for a period of twelve (12) months following the
Term Commencement Date such Building Systems. Costs incurred by Landlord
pursuant to this Article 5 shall not be charged as Operating Expenses. Landlord
acknowledges that during the period Landlord is performing Landlord’s Work,
Tenant’s construction of the Tenant Improvements may continue. Landlord and
Tenant shall adopt schedules that conform with the other’s, and shall conduct
(and cause their contractors and subcontractors to conduct) their respective
work in such a manner as to maintain harmonious labor relations and as not to
interfere with or delay the other’s work. If Landlord’s Work is not
substantially complete on or before the Term Commencement Date, this Lease shall
not be void or voidable, nor shall Landlord be liable to Tenant for any
resulting loss or damage. Notwithstanding the foregoing, Tenant shall not be
liable for Base Rent or Operating Expenses and the Term Commencement Date shall
not occur until Landlord’s Work is substantially complete, except to the extent
that Landlord’s failure to complete Landlord’s Work results from accident;
breakage; repair; strike, lockout or other labor disturbance or labor dispute of
any character; act of terrorism; shortage of materials, which shortage is not
unique to Landlord or Tenant, as the case may be; governmental regulation,
moratorium or other governmental action, inaction or delay; or Landlord’s
inability, despite the exercise of reasonable diligence or by any other cause,
including Landlord’s negligence, to furnish any such utility or service; an act
or failure to act of Tenant or its agents, employees or contractors that
interferes with the progress of Landlord’s Work.

6. Demising Building. Prior to any other tenant occupying the Building or any
portion thereof during the Term, Landlord shall demise the Building in
accordance with the space plan to be agreed to by Landlord and Tenant and, if
not already completed, separate domestic water and gas utilities that serve both
the Premises and any other portion of the Building and utilize means to
separately measure electricity.

7. Rentable Area.

7.1. The term “Rentable Area” reflects such areas as reasonably calculated by
Landlord’s architect (as the same may be reasonably adjusted from time to time
by Landlord in consultation with Landlord’s architect to reflect additions or
subtractions to the Premises, Building or Project, as applicable) in accordance
with the BOMA 1994 industrial drip-line standard.

7.2. The Rentable Area of the Building is generally determined by making
separate calculations of Rentable Area applicable to each floor within the
Building and totaling the Rentable Area of all floors within the Building. The
Rentable Area of a floor is computed by measuring to the outside finished
surface of the permanent outer Building walls. The full area calculated as
previously set forth is included as Rentable Area, without deduction for columns
and projections or vertical penetrations, including stairs, elevator shafts,
flues, pipe shafts, vertical ducts and the like, as well as such items’
enclosing walls.

7.3. The term “Rentable Area,” when applied to the Premises, is that area equal
to the usable area of the Premises, plus an equitable allocation of Rentable
Area within the Building that is not then utilized or expected to be utilized as
usable area, including, but not limited to, that portion of the Building devoted
to corridors, equipment rooms, restrooms, elevator lobby, atrium and mailroom.
In making such allocations, consideration shall be given to tenants benefited by
space allocated such that the area that primarily serves tenants of only one
floor, such as corridors and restrooms upon such floor, shall be allocated to
usable area of the Building as a whole.

 

4



--------------------------------------------------------------------------------

7.4. The Rentable Area of the Project is the total Rentable Area of all
buildings within the Project, excluding the Amenities Building.

7.5. Review of allocations of Rentable Areas as between tenants of the Building
and the Project shall be made as frequently as Landlord deems appropriate in
order to facilitate an equitable apportionment of Operating Expenses (as defined
below). If such review is by a licensed architect and allocations are certified
by such licensed architect as being correct, then Tenant shall be bound by such
certifications.

8. Rent.

8.1. Tenant shall pay to Landlord as Base Rent for the Premises, commencing on
the first (1st) day of the seventh (7th) month of the Term (the “Rent
Commencement Date”), the sums set forth in Section 2.3. Base Rent and TI Rent
shall be paid in equal monthly installments (as set forth in Section 2.3 for
Base Rent), subject to the rental adjustments provided in Article 9 hereof, each
in advance on the first day of each and every calendar month during the Term.

8.2. In addition to Base Rent, Tenant shall pay to Landlord as additional rent
(“Additional Rent”) at times hereinafter specified in this Lease (a) Tenant’s
pro rata share, as set forth in Section 2.2 (“Tenant’s Pro Rata Share”), of
Operating Expenses (as defined below) and (b) any other amounts that Tenant
assumes or agrees to pay under the provisions of this Lease that are owed to
Landlord, including, without limitation, any and all other sums that may become
due by reason of any default of Tenant or failure on Tenant’s part to comply
with the agreements, terms, covenants and conditions of this Lease to be
performed by Tenant, after notice and the lapse of any applicable cure periods.
Upon commencement of construction of the Tenant Improvements by Tenant, Tenant
shall pay for all utilities used by Tenant within the Premises during such
construction, as outlined in this Lease.

8.3. Base Rent, TI Rent and Additional Rent shall together be denominated
“Rent.” Rent shall be paid to Landlord, without abatement, deduction or offset,
in lawful money of the United States of America at the office of Landlord as set
forth in Section 2.8 or to such other person or at such other place as Landlord
may from time designate in writing. In the event the Term commences or ends on a
day other than the first day of a calendar month, then the Rent for such
fraction of a month shall be prorated for such period on the basis of a thirty
(30) day month and shall be paid at the then-current rate for such fractional
month.

9. [Intentionally omitted]

10. Operating Expenses.

10.1. As used herein, the term “Operating Expenses” shall include:

(a) Government impositions including, without limitation, property tax costs
consisting of real and personal property taxes and assessments, including
amounts due under any improvement bond upon the Building or the Project,
including the parcel or parcels of real property upon which the Building and
areas serving such Building are located or assessments in lieu thereof imposed
by any federal, state, regional, local or municipal governmental authority,
agency or subdivision (each, a “Governmental Authority”) are levied; taxes on or
measured by gross rentals received from the rental of space in the Project;
taxes based on the square footage of the Premises, the Building or the Project,
as well as any parking charges, utilities surcharges or any other costs levied,
assessed or imposed by, or at the direction of, or resulting from Applicable
Laws (as defined below) or interpretations thereof, promulgated by any
Governmental Authority in connection with the use or occupancy of the Project or
the parking facilities serving the Project; taxes on this transaction or any
document to which Tenant is a party creating or transferring an interest in the
Premises; any fee for a business license to operate an office building; and any
expenses, including the reasonable cost of attorneys or experts, reasonably
incurred by Landlord in seeking reduction by the taxing authority of the
applicable taxes, less tax refunds obtained as a result of an application for
review thereof. Operating Expenses shall not include any net income, franchise,
capital stock, estate or inheritance taxes, or taxes that are the personal
obligation of Tenant or of another tenant of the Project; and

 

5



--------------------------------------------------------------------------------

(b) All other costs of any kind paid or incurred by Landlord in connection with
the operation or maintenance of the Building and the Project including, by way
of example and not of limitation, costs of repairs and replacements to
improvements within the Project as appropriate to maintain the Project as
required hereunder, including costs of funding such reasonable reserves as
Landlord, consistent with good business practice, may establish to provide for
future repairs and replacements; costs of utilities furnished to the Common
Areas; sewer fees; cable television; trash collection; cleaning, including
windows; heating; ventilation; air-conditioning; maintenance of landscaping and
grounds; maintenance of drives and parking areas; maintenance of the roof;
security services and devices; building supplies; maintenance or replacement of
equipment utilized for operation and maintenance of the Project; license, permit
and inspection fees; sales, use and excise taxes on goods and services purchased
by Landlord in connection with the operation, maintenance or repair of the
Project or Building systems and equipment; telephone, postage, stationery
supplies and other expenses incurred in connection with the operation,
maintenance or repair of the Project; accounting, legal and other professional
fees and expenses incurred in connection with the Project; costs of furniture,
draperies, carpeting, landscaping and other customary and ordinary items of
personal property provided by Landlord for use in Common Areas or in the Project
office; Project office rent or rental value for a commercially reasonable amount
of space, to the extent an office used for Project operations is maintained at
the Project; capital expenditures (other than those related to the Building’s
foundation or the structural components of the roof or exterior walls) (i) for
general maintenance and repair of the Building and Project, (ii) that are
reasonably calculated to reduce operating expenses, (iii) related to fire
sprinklers and suppression systems and other life safety systems or that are
required by Applicable Laws (as defined below), in each case amortized over
their useful life in accordance with generally accepted accounting principles;
costs of complying with all federal, state, municipal and local laws, codes,
ordinances, rules and regulations of Governmental Authorities, committees,
associations, or other regulatory committees, agencies or governing bodies
having jurisdiction over the Property, the Project, the Building, the Premises,
Landlord or Tenant, including both statutory and common law and hazard waste
rules and regulations (“Applicable Laws“); costs of maintaining and repairing
the Amenities Building; Landlord’s actual expenses associated with operating and
providing the Amenities Building Services, including the fair market rental
value of the Amenities Building, net of revenues paid to Landlord with respect
to the provision of such services, to the extent that amounts paid by service
providers to Landlord for the right to provide services in the Amenities
Building shall be considered revenues from the provision of such services, and
the amounts paid by Landlord to induce service providers to provide services in
the Amenities Building shall be considered expenses of the provision of such
services; insurance premiums, including premiums for public liability, property
casualty, earthquake, terrorism and environmental coverages; portions of insured
losses paid by Landlord as part of the deductible portion of a loss (other than
as a result of an earthquake) pursuant to the terms of insurance policies;
service contracts; costs of services of independent contractors retained to do
work of a nature referenced above; and costs of compensation (including
employment taxes and fringe benefits) of all persons who perform regular and
recurring duties connected with the day-to-day operation and maintenance of the
Project, its equipment, the adjacent walks, landscaped areas, drives and parking
areas, including, without limitation, janitors, floor waxers, window washers,
watchmen, gardeners, sweepers and handymen.

Notwithstanding the foregoing, Operating Expenses shall not include any leasing
commissions; expenses that relate to preparation of rental space for a tenant;
expenses of initial development and construction, including, but not limited to,
grading, paving, landscaping and decorating (as distinguished from maintenance,
repair and replacement of the foregoing); legal expenses relating to other
tenants; costs of repairs to the extent reimbursed by payment of insurance
proceeds received by Landlord; the interest upon loans to Landlord or secured by
a mortgage or deed of trust covering the Project or a portion thereof (provided
that interest upon a government assessment or improvement bond payable in
installments shall constitute an Operating Expense under Subsection 10.1(a));
salaries of executive officers of Landlord; depreciation claimed by Landlord for
tax purposes (provided that this exclusion of depreciation is not intended to
delete from Operating Expenses actual costs of repairs and replacements in
regard thereto that are provided for in Subsection 10.1(b)); costs incurred in
keeping the Building Systems in good working order and condition during the
first (1st) twelve (12) months of the Term; costs incurred in causing the
Building shell to comply with building codes and the ADA; capital expenditures
except as provided in the preceding paragraph; and taxes that are excluded

 

6



--------------------------------------------------------------------------------

from Operating Expenses by the last sentence of Subsection 10.1(a). To the
extent that Tenant uses more than Tenant’s Pro Rata Share of any item of
Operating Expenses, Tenant shall pay Landlord for such excess in addition to
Tenant’s obligation to pay Tenant’s Pro Rata Share of Operating Expenses.

10.2. Tenant shall pay to Landlord on the first day of each calendar month of
the Term, as Additional Rent, (a) the Property Management Fee (as defined below)
and (b) Landlord’s estimate of Tenant’s Pro Rata Share of Operating Expenses
with respect to the Building and the Project, as applicable, for such month;
provided, however, that Tenant shall only pay Tenant’s Pro Rata Share of sixty
percent (60%) of the Operating Expenses related to the Amenities Building.

(x) The “Property Management Fee” shall equal two percent (2%) of the Base Rent
due from Tenant.

(y) Within ninety (90) days after the conclusion of each calendar year (or such
longer period as may be reasonably required by Landlord), Landlord shall furnish
to Tenant a statement showing in reasonable detail the actual Operating Expenses
and Tenant’s Pro Rata Share of Operating Expenses for the previous calendar
year. Any additional sum due from Tenant to Landlord shall be paid within thirty
(30) days of delivery of such statement. If the amounts paid by Tenant pursuant
to this Section 10.2 exceed Tenant’s Pro Rata Share of Operating Expenses for
the previous calendar year, then Landlord shall credit the difference against
the Rent next due and owing from Tenant; provided that, if the Lease term has
expired, Landlord shall accompany said statement with payment for the amount of
such difference. Notwithstanding the foregoing, if Landlord fails to provide
Tenant with a written statement of the actual Operating Expenses incurred during
the prior year by October 31 of the following year, Landlord hereby waives any
rights to collect such underpayment of Operating Expenses by Tenant for the
prior year.

(z) Any amount due under this Section 10.2 for any period that is less than a
full month shall be prorated (based on a thirty (30)-day month) for such
fractional month.

10.3. Landlord’s annual statement shall be final and binding upon Tenant unless
Tenant, within thirty (30) days after Tenant’s receipt thereof, shall contest
any item therein by giving written notice to Landlord, specifying each item
contested and the reasons therefor. If, during such thirty (30)-day period,
Tenant reasonably and in good faith questions or contests the correctness of
Landlord’s statement of Tenant’s Pro Rata Share of Operating Expenses, Landlord
shall provide Tenant with reasonable access to Landlord’s books and records to
the extent relevant to determination of Operating Expenses, and such information
as Landlord reasonably determines to be responsive to Tenant’s written
inquiries. In the event that, after Tenant’s review of such information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Pro Rata Share of
Operating Expenses, then Tenant shall have the right to have an independent
public accounting firm hired by Tenant on an hourly basis and not on a
contingent-fee basis (at Tenant’s sole cost and expense) and approved by
Landlord (which approval Landlord shall not unreasonably withhold or delay)
audit and review such of Landlord’s books and records for the year in question
as directly relate to the determination of Operating Expenses for such year (the
“Independent Review“). Landlord shall make such books and records available at
the location where Landlord maintains them in the ordinary course of its
business. Landlord need not provide copies of any books or records. Tenant shall
commence the Independent Review within fifteen (15) days after the date Landlord
has given Tenant access to Landlord’s books and records for the Independent
Review. Tenant shall complete the Independent Review and notify Landlord in
writing of Tenant’s specific objections to Landlord’s calculation of Operating
Expenses (including Tenant’s accounting firm’s written statement of the basis,
nature and amount of each proposed adjustment) no later than sixty (60) days
after Landlord has first given Tenant access to Landlord’s books and records for
the Independent Review. Landlord shall review the results of any such
Independent Review. The parties shall endeavor to agree promptly and reasonably
upon Operating Expenses taking into account the results of such Independent
Review. If, as of sixty (60) days after Tenant has submitted the Independent
Review to Landlord, the parties have not agreed on the appropriate adjustments
to Operating Expenses, then the parties shall engage a mutually agreeable
independent third party accountant with at least ten (10) years’ experience in
commercial real estate accounting in the Silicon Valley, California, area (the
“Accountant“). If

 

7



--------------------------------------------------------------------------------

the parties cannot agree on the Accountant, each shall within ten (10) days
after such impasse appoint an Accountant (different from the accountant and
accounting firm that conducted the Independent Review) and, within ten (10) days
after the appointment of both such Accountants, those two Accountants shall
select a third (which cannot be the accountant and accounting firm that
conducted the Independent Review). If either party fails to timely appoint an
Accountant, then the Accountant the other party appoints shall be the sole
Accountant. Within ten (10) days after appointment of the Accountant(s),
Landlord and Tenant shall each simultaneously give the Accountants (with a copy
to the other party) its determination of Operating Expenses, with such
supporting data or information as each submitting party determines appropriate.
Within ten (10) days after such submissions, the Accountants shall by majority
vote select either Landlord’s or Tenant’s determination of Operating Expenses.
The Accountants may not select or designate any other determination of Operating
Expenses. The determination of the Accountant(s) shall bind the parties. If the
parties agree or the Accountant(s) determine that Tenant’s Pro Rata Share of
Operating Expenses actually paid for the calendar year in question exceeded
Tenant’s obligations for such calendar year, then Landlord shall, at Tenant’s
option, either (a) credit the excess to the next succeeding installments of
estimated Additional Rent or (b) pay the excess to Tenant within thirty
(30) days after delivery of such results. If the Accountant(s) determine that
Landlord overbilled Tenant by more than five percent (5%), then Landlord shall
pay the costs of the Independent Review. If the parties agree or the
Accountant(s) determine that Tenant’s payments of Tenant’s Pro Rata Share of
Operating Expenses for such calendar year were less than Tenant’s obligation for
the calendar year, then Tenant shall pay the deficiency to Landlord within
thirty (30) days after delivery of such results.

10.4. Tenant shall not be responsible for Operating Expenses attributable to the
time period prior to the Term Commencement Date; provided, however, that if
Landlord shall permit Tenant occupancy of the Premises prior to the Term
Commencement Date, Tenant shall be responsible for Operating Expenses from such
earlier date of occupancy. Tenant’s responsibility for Tenant’s Pro Rata Share
of Operating Expenses shall continue to the latest of (a) the date of
termination of the Lease, (b) the date Tenant has fully vacated the Premises or
(c) if termination of the Lease is due to a default by Tenant, the date of
rental commencement of a replacement tenant.

10.5. Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord. Expenses
such as taxes, assessments and insurance premiums that are incurred for an
extended time period shall be prorated based upon the time periods to which they
apply so that the amounts attributed to the Premises relate in a reasonable
manner to the time period wherein Tenant has an obligation to share in Operating
Expenses.

11. Taxes on Tenant’s Property.

11.1. Tenant shall pay prior to delinquency any and all taxes levied against any
personal property or trade fixtures placed by Tenant in or about the Premises.

11.2. If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building or the Property is increased by inclusion therein of a value
attributable to Tenant’s personal property or trade fixtures, and if Landlord,
after written notice to Tenant, pays the taxes based upon any such increase in
the assessed valued of the Building or the Project, then Tenant shall, within
thirty (30) days after demand, repay to Landlord the taxes so paid by Landlord.

11.3. If any improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s building standards (the “Building Standard”) in other spaces in the
Building are assessed, then the real property taxes and assessments levied
against Landlord or the Building by reason of such excess assessed valuation
shall be deemed to be taxes levied against personal property of Tenant and shall
be governed by the provisions of Section 11.2. Any such excess assessed
valuation due to improvements in or alterations to space in the Building leased
by other tenants of Landlord shall not be included in the Operating Expenses
defined in Article 10, but shall be treated, as to such other tenants, as
provided in this

 

8



--------------------------------------------------------------------------------

Section 11.3. If the records of the County Assessor are available and
sufficiently detailed to serve as a basis for determining whether said Tenant
improvements or alterations are assessed at a higher valuation than the Building
Standard, then such records shall be binding on both Landlord and Tenant.

12. Security Deposit.

12.1. Tenant has deposited with Landlord the sum set forth in Section 2.6 (the
“Security Deposit”), which sum shall be held by Landlord as security for the
faithful performance by Tenant of all of the terms, covenants and conditions of
this Lease to be kept and performed by Tenant during the period commencing on
the Execution Date and ending upon the expiration or termination of this Lease.
If Tenant defaults with respect to any provision of this Lease, including, but
not limited to, any provision relating to the payment of Rent, then Landlord may
(but shall not be required to) use, apply or retain all or any part of the
Security Deposit for the payment of any Rent or any other sum in default, or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant’s default. If any portion of the Security Deposit is so used or
applied, then Tenant shall, within ten (10) days following demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount, and Tenant’s failure to do so shall be a
material breach of this Lease. The provisions of this Article 12 shall survive
the expiration or earlier termination of this Lease. TENANT HEREBY WAIVES THE
REQUIREMENTS OF SECTION 1950.7 (EXCLUDING SECTION 1950.7(B)) OF THE CALIFORNIA
CIVIL CODE, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.

12.2. In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.

12.3. Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit. This
provision shall also apply to any subsequent transfers.

12.4. If Tenant shall fully and faithfully perform every provision of this Lease
to be performed by it, then the Security Deposit, or any balance thereof, shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder) within thirty (30) days after the expiration or
earlier termination of this Lease.

12.5. [Intentionally omitted]

12.6. If the Security Deposit shall be in cash, Landlord shall hold the Security
Deposit in an account at a banking organization selected by Landlord; provided,
however, that Landlord shall not be required to maintain a separate account for
the Security Deposit, but may intermingle it with other funds of Landlord.
Landlord shall be entitled to all interest and/or dividends, if any, accruing on
the Security Deposit. Landlord shall not be required to credit Tenant with any
interest for any period during which Landlord does not receive interest on the
Security Deposit.

12.7. The Security Deposit may be in the form of cash, a letter of credit or any
other security instrument acceptable to Landlord in its sole discretion. Tenant
may at any time, except during Default (as defined below), deliver a letter of
credit (the “L/C Security“) as the entire Security Deposit, as follows.

(a) If Tenant elects to deliver L/C Security, then Tenant shall provide
Landlord, and maintain in full force and effect throughout the Term, a letter of
credit in the form of Exhibit E issued by an issuer reasonably satisfactory to
Landlord, in the amount of the Security Deposit, with an initial term of at
least one year. If, at the Term Expiration Date, any Rent remains uncalculated
or unpaid, then: (i) Landlord shall with reasonable diligence complete any
necessary calculations; (ii) Tenant shall extend the expiry date of such L/C
Security from time to time as Landlord reasonably requires; and (iii) in such
extended period, Landlord shall not unreasonably refuse to consent to an
appropriate reduction of the L/C Security. Tenant shall reimburse Landlord’s
legal costs (as estimated by Landlord’s counsel) in handling Landlord’s
acceptance of L/C Security or its replacement or extension.

 

9



--------------------------------------------------------------------------------

(b) If Tenant delivers to Landlord satisfactory L/C Security in place of the
entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.

(c) Landlord may draw upon the L/C Security, and hold and apply the proceeds in
the same manner and for the same purposes as the Security Deposit, if: (i) an
uncured Default (as defined below) exists; (ii) as of the date forty-five
(45) days before any L/C Security expires (even if such scheduled expiry date is
after the Term Expiration Date) Tenant has not delivered to Landlord an
amendment or replacement for such L/C Security, reasonably satisfactory to
Landlord, extending the expiry date to the earlier of (1) six (6) months after
the then-current Term Expiration Date or (2) the date one year after the
then-current expiry date of the L/C Security; (iii) the L/C Security provides
for automatic renewals, Landlord asks the issuer to confirm the current L/C
Security expiry date, and the issuer fails to do so within ten (10) business
days; (iv) Tenant fails to pay (when and as Landlord reasonably requires) any
bank charges for Landlord’s transfer of the L/C Security; or (v) the issuer of
the L/C Security ceases, or announces that it will cease, to maintain an office
in the city where Landlord may present drafts under the L/C Security. This
paragraph does not limit any other provisions of this Lease allowing Landlord to
draw the L/C Security under specified circumstances.

(d) Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security, even if it violates this Lease. Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage. Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit. In the event of a wrongful draw,
the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous.

(e) If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant’s expense, within five (5) Business Days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary. If the required Security changes while L/C Security is in force,
then Tenant shall deliver (and, if the issuer requires, Landlord shall consent
to) a corresponding amendment to the L/C Security.

13. Use.

13.1. Tenant shall use the Premises for the purpose set forth in Section 2.7,
and shall not use the Premises, or permit or suffer the Premises to be used, for
any other purpose without Landlord’s prior written consent, which consent
Landlord may withhold in its sole and absolute discretion. Tenant shall have
access to the Common Area (including the breezeway depicted on Exhibit A
attached hereto), subject to casualty, condemnation, and Landlord’s repair and
maintenance obligations; provided that Landlord shall use commercially
reasonable efforts to minimize any adverse impacts on Tenant’s use of the
breezeway when performing its repair and maintenance obligations).

13.2. Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy issued for the
Building, and shall, upon five (5) days’ written notice from Landlord,
discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above, or that in Landlord’s reasonable opinion violates any of the above.
Tenant shall comply with any direction of any Governmental Authority having
jurisdiction that shall, by reason of the nature of Tenant’s use or occupancy of
the Premises, impose any duty upon Tenant or Landlord with respect to the
Premises or with respect to the use or occupation thereof.

13.3. Tenant shall not do or permit to be done anything that will invalidate or
increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Building and the Project, and shall comply with
all rules, orders, regulations and requirements of the insurers of the Building
and the Project, and Tenant shall promptly, upon demand, reimburse Landlord for
any additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Article 13.

 

10



--------------------------------------------------------------------------------

13.4. Tenant shall keep all doors opening onto public corridors closed, except
when in use for ingress and egress.

13.5. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made to existing locks or
the mechanisms thereof without Landlord’s prior written consent. Tenant shall,
upon termination of this Lease, return to Landlord all keys to offices and
restrooms either furnished to or otherwise procured by Tenant. In the event any
key so furnished to Tenant is lost, Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.

13.6. No awnings or other projections shall be attached to any outside wall of
the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings or for safety reasons. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior written consent, nor shall any bottles, parcels or
other articles be placed on the windowsills. No equipment, furniture or other
items of personal property shall be placed on any exterior balcony without
Landlord’s prior written consent.

13.7. No sign, advertisement or notice (“Signage”) shall be exhibited, painted
or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior written consent. Interior signs on doors and the directory
tablet shall be inscribed, painted or affixed for Tenant by Landlord at
Landlord’s sole cost and expense, and shall be of a size, color and type and be
located in a place acceptable to Landlord. The directory tablet shall be
provided exclusively for the display of the name and location of tenants only.
Tenant shall not place anything on the exterior of the corridor walls or
corridor doors other than Landlord’s standard lettering. Tenant shall have, at
Landlord’s sole cost and expense, Tenant’s Pro Rata Share of Signage rights for
the Building and Project (including monument signage), and shall have
directional signage at the Building. At Landlord’s option, Landlord may install
any such Signage.

13.8. Tenant shall only place equipment within the Premises with floor loading
consistent with the structural design of the Building without Landlord’s prior
written approval, and such equipment shall be placed in a location designed to
carry the weight of such equipment.

13.9. Tenant shall cause any office equipment or machinery to be installed in
the Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Areas or other offices in the Building.

13.10. Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way obstruct or interfere with the rights of other
tenants or occupants of the Building or the Project, or injure or annoy them,
(b) use or allow the Premises to be used for immoral, unlawful or objectionable
purposes, (c) cause, maintain or (with respect to the Premises only) permit any
nuisance or waste in, on or about the Premises, the Building or the Project or
(d) take any other action that would in Landlord’s reasonable determination in
any manner adversely affect other tenants’ quiet use and enjoyment of their
space or adversely impact their ability to conduct business in a professional
and suitable work environment.

13.11. Notwithstanding any other provision herein to the contrary (except the
second (2nd) paragraph of Subsection 10.1(b)), Tenant shall be responsible for
all liabilities, costs and expenses arising out of or in connection with the
compliance of the Premises with the ADA, and Tenant shall indemnify, save,
defend and hold Landlord harmless from and against any loss, cost, liability or
expense (including reasonable attorneys’ fees and disbursements) arising out of
any failure of the Premises to comply with the ADA; provided, however, that
Tenant shall not be responsible for any violation of the ADA that occurred prior
to the date of this Lease, regardless of whether Landlord was notified of such
violation. Landlord shall be responsible for all liabilities, costs and expenses
arising out of or in connection with the compliance with Applicable Laws
(including the ADA) of (a) all Building systems that are Landlord’s obligation
to maintain pursuant to this Lease, (b) the Building (other than the Premises)
and (c) the Project. To the extent that such liabilities, costs and expenses
result from noncompliance with Applicable Laws that exists as of the Term
Commencement Date, such liabilities, costs and expenses shall not be included in
Operating Expenses. The provisions of this Section 13.11 shall survive the
expiration or earlier termination of this Lease.

 

11



--------------------------------------------------------------------------------

14. Rules and Regulations, CC&Rs, Parking Facilities and Common Areas.

14.1. Tenant shall have the non-exclusive right, in common with others, to use
the Common Areas, subject to the rules and regulations adopted by Landlord and
attached hereto as Exhibit F, together with such other reasonable and
nondiscriminatory rules and regulations as are hereafter promulgated by Landlord
(the “Rules and Regulations”). Tenant shall faithfully observe and comply with
the Rules and Regulations. Landlord shall not be responsible to Tenant for the
violation or non-performance by any other tenant or any agent, employee or
invitee thereof of any of the Rules and Regulations.

14.2. This Lease is subject to any recorded covenants, conditions or
restrictions on the Project or Property (the “CC&Rs”). Tenant shall comply with
the CC&Rs.

14.3. Tenant shall have a non-exclusive, irrevocable license to use Tenant’s Pro
Rata Share of parking facilities serving the Building (equal to one and nine
tenths (1.9) spaces per one thousand (1,000) rentable square feet) in common on
an unreserved basis with other tenants of the Building and the Project, which
license shall expire upon the expiration or earlier termination of this Lease at
no cost or expense to Tenant. Of those spaces, Tenant shall have the right to
have Landlord mark the fifteen (15) spaces depicted on Exhibit C attached hereto
as reserved spaces for Tenant’s visitors, guests and other designees. Any costs
incurred by Landlord pursuant to this Section 14.3 shall be paid by Landlord.

14.4. Nothing in this Section, however, is intended to create an affirmative
duty on Landlord’s part to monitor parking.

14.5. Landlord reserves the right to modify the Common Areas, including the
right to add or remove exterior and interior landscaping and to subdivide real
property; provided that such additions, removals or subdivisions shall not
materially affect Tenant’s access to or use of the Premises. Tenant acknowledges
that Landlord specifically reserves the right to allow the exclusive use of
corridors and restroom facilities located on specific floors to one or more
tenants occupying such floors; provided, however, that Tenant’s use of
corridors, pathways or accessways that serve the Premises (including the
breezeway as depicted on Exhibit A attached hereto) or of restroom facilities
serving the floor upon which the Premises are located shall not be materially
affected. Notwithstanding anything in this Lease to the contrary, in the event
that another tenant occupies a portion of the office building portion of the
Building, Tenant shall have exclusive use of the restroom currently located in
the office building portion of the Building.

15. Project Control by Landlord.

15.1. Landlord reserves full control over the Building and the Project to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease. This reservation includes, without limitation, Landlord’s right to
subdivide the Project, convert the Building and other buildings within the
Project to condominium units, grant easements and licenses to third parties, and
maintain or establish ownership of the Building separate from fee title to the
Property.

15.2. Possession of areas of the Premises necessary for utilities, services,
safety and operation of the Building is reserved to Landlord.

15.3. Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant or that deprives Tenant of any
rights provided herein, including, but not limited to, the quiet enjoyment and
use of the Premises; provided, however, that nothing in this Section 15.3 shall
relieve Tenant of its obligations under Article 31.

15.4. Landlord may, at any and all reasonable times during non-business hours
(or during business hours if Tenant so requests), and upon twenty-four
(24) hours’ prior notice (provided that no time restrictions shall apply or
advance notice be required if an emergency

 

12



--------------------------------------------------------------------------------

necessitates immediate entry), enter the Premises to (a) inspect the same and to
determine whether Tenant is in compliance with its obligations hereunder,
(b) supply any service Landlord is required to provide hereunder, (c) show the
Premises to prospective purchasers or tenants during the final six (6) months of
the Term, (d) post notices of nonresponsibility, (e) access the telephone
equipment, electrical substation and fire risers and (f) alter, improve or
repair any portion of the Building other than the Premises for which access to
the Premises is reasonably necessary. In connection with any such alteration,
improvement or repair as described in Subsection 15.4(f), Landlord may erect in
the Premises or elsewhere in the Project scaffolding and other structures
reasonably required for the alteration, improvement or repair work to be
performed. In no event shall Tenant’s Rent abate as a result of Landlord’s
activities pursuant to this Section 15.4; provided, however, that all such
activities shall be conducted in such a manner so as to cause as little
interference to Tenant as is reasonably possible. Landlord shall at all times
retain a key with which to unlock all of the doors in the Premises. If an
emergency necessitates immediate access to the Premises, Landlord may use
whatever force is necessary to enter the Premises, and any such entry to the
Premises shall not constitute a forcible or unlawful entry to the Premises, a
detainer of the Premises, or an eviction of Tenant from the Premises or any
portion thereof.

16. Quiet Enjoyment. So long as Tenant is not in Default under this Lease,
Landlord or anyone acting through or under Landlord shall not disturb Tenant’s
occupancy of the Premises, except as permitted by this Lease, and Tenant shall
have access to the Premises twenty-four (24) hours a day, three hundred
sixty-five (365) days a year.

17. Utilities and Services.

17.1. Commencing on the Term Commencement Date, Tenant shall pay for all water
(including the cost to service, repair and replace reverse osmosis, de-ionized
and other treated water), gas, heat, light, power, telephone, internet service,
cable television, other telecommunications and other utilities supplied to the
Premises, together with any fees, surcharges and taxes thereon. If any such
utility is not separately metered to Tenant, Tenant shall pay a reasonable
proportion (to be determined by Landlord) of all charges of such utility jointly
metered with other premises as part of Tenant’s Pro Rata Share of Operating
Expenses or, in the alternative, Landlord may, at its option, monitor the usage
of such utilities by Tenant and (subject to Landlord’s obligations in Articles 5
and 6) install metering equipment at Landlord’s expense. Tenant shall contract
directly with the relevant providers for domestic water for the Premises,
telephone (other than for the elevator and fire alarm system), internet service,
cable television and other telecommunications. Throughout the duration of
Tenant’s occupancy of the Premises, Tenant shall keep the Premises’ gas (if
applicable) and water meters and installation equipment in good working order
and repair at Tenant’s sole cost and expense. If Tenant fails to so maintain
such meters and equipment, Landlord may repair or replace the same and shall
collect the costs therefor from Tenant. Tenant agrees to pay for water and gas
consumed, as shown on said meter, and for the other utilities for which Tenant
directly contracts with the applicable suppliers, as and when bills are
rendered. If Tenant fails to timely make such payments, Landlord may pay such
charges and collect the same from Tenant. Any such costs or expenses incurred,
or payments made by Landlord for any of the reasons or purposes hereinabove
stated (other than with respect to the initial installation of metering
equipment), shall be deemed to be Additional Rent payment by Tenant and
collectible by Landlord as such.

17.2. Landlord shall not be liable for, nor shall any eviction of Tenant result
from, the failure to furnish any utility or service, whether or not such failure
is caused by Force Majeure. In the event of such failure, Tenant shall not be
entitled to termination of this Lease or any abatement or reduction of Rent, nor
shall Tenant be relieved from the operation of any covenant or agreement of this
Lease; provided, however, that if the Premises or a material portion thereof is
made untenantable for a period in excess of five (5) consecutive business days
as a result of any such failure, then Tenant, as its sole and exclusive remedy,
shall not be liable for Base Rent or Operating Expenses during the period
beginning on the sixth (6th) consecutive business day of such failure (only to
the extent such failure is caused by Landlord’s gross negligence or willful
misconduct) and ending on the day such failure is remedied.

 

13



--------------------------------------------------------------------------------

17.3. Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term.

17.4. Tenant shall not, without Landlord’s prior written consent, use any device
in the Premises (including, without limitation, data processing machines) that
will in any way (a) increase the amount of ventilation, air exchange, gas,
steam, electricity or water that is supplied to the entire Building and not
exclusively to the Premises beyond the existing capacity of the Building as
proportionately allocated to the Premises based upon Tenant’s Pro Rata Share as
usually furnished or supplied for the use set forth in Section 2.7 or (b) exceed
Tenant’s Pro Rata Share of the Building’s capacity to provide such utilities or
services.

17.5. If Tenant shall require utilities or services in excess of those usually
furnished or supplied for tenants in similar spaces in the Building by reason of
Tenant’s equipment or extended hours of business operations, then Tenant shall
first procure Landlord’s consent for the use thereof, which consent Landlord may
condition upon the availability of such excess utilities or services, and Tenant
shall pay as Additional Rent an amount equal to the cost of providing such
excess utilities and services.

17.6. Utilities and services provided by Landlord to the Premises that are
separately metered shall be paid by Tenant directly to the supplier of such
utility or service and the provisions of Sections 17.4 and 17.5 above shall not
apply to such utilities.

17.7. Landlord shall provide water in Common Areas for lavatory and irrigation
purposes only; provided, however, that if Landlord determines that Tenant
requires, uses or consumes water for any purpose other than ordinary lavatory
purposes, Landlord may install a water meter (at Landlord’s sole cost and
expense) and thereby measure Tenant’s water consumption for all purposes.
Throughout the duration of Tenant’s occupancy of the Premises, Tenant shall keep
said meter and installation equipment in good working order and repair at
Tenant’s sole cost and expense. If Tenant fails to so maintain such meter and
equipment, Landlord may repair or replace the same and shall collect the costs
therefor from Tenant. Tenant agrees to pay for water consumed, as shown on said
meter, as and when bills are rendered. If Tenant fails to timely make such
payments, Landlord may pay such charges and collect the same from Tenant. Any
such costs or expenses incurred, or payments made by Landlord for any of the
reasons or purposes hereinabove stated (other than with respect to the initial
installation of metering equipment), shall be deemed to be Additional Rent
payment by Tenant and collectible by Landlord as such.

17.8. Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and electric systems, when Landlord deems
reasonably necessary or desirable, due to accident, emergency or the need to
make repairs, alterations or improvements, until such repairs, alterations or
improvements shall have been completed, and Landlord shall further have no
responsibility or liability for failure to supply elevator facilities, plumbing,
ventilation, air conditioning or electric service when prevented from doing so
by Force Majeure or a failure by a third party to deliver gas, oil or another
suitable fuel supply, or Landlord’s inability by exercise of reasonable
diligence to obtain gas, oil or another suitable fuel. Without limiting the
foregoing, it is expressly understood and agreed that any covenants on
Landlord’s part to furnish any service pursuant to any of the terms, covenants,
conditions, provisions or agreements of this Lease, or to perform any act or
thing for the benefit of Tenant, shall not be deemed breached if Landlord is
unable to furnish or perform the same by virtue of Force Majeure.

17.9. Tenant acknowledges that the HVAC system serves the entire Building,
including areas outside of the Premises. Landlord shall maintain and operate the
HVAC for the Building and promptly (following Landlord’s discovery or receipt of
both (a) a work order request submitted through the Electronic Tenant Handbook
and (b) telephonic notice (with the following names and information subject to
updates by Landlord from time to time upon written notice to Tenant) from Tenant
to Owner’s property manager (Cell: 858-248-2896; Main Office: 650-312-9438;
Direct: 858-207-5312) or Owner’s acting chief engineer (Cell: 510-725-2913;
Office: 510-791-1221)) correct any interruption or impairment in HVAC services
to the Premises. Landlord shall, except in the event of a casualty, commence an
investigation or cure of any failure of the HVAC system within six (6) hours
after notification by Tenant. Tenant shall pay as Operating Expenses Tenant’s
Pro Rata Share of the Building for all charges incurred by Landlord for the
operation and maintenance of the HVAC system.

 

14



--------------------------------------------------------------------------------

18. Alterations.

18.1. Except for the Tenant Improvements, Tenant shall make no alterations,
additions or improvements in or to the Premises or engage in any construction,
demolition, reconstruction, renovation, or other work (whether major or minor)
of any kind in, at, or serving the Premises (“Alterations”) without Landlord’s
prior written approval, which approval Landlord shall not unreasonably withhold;
provided, however, that in the event any proposed Alteration affects (a) any
structural portions of the Building, including exterior walls, roof, foundation
or core of the Building, (b) the exterior of the Building or (c) any Building
systems, including elevator, plumbing, air conditioning, heating, electrical,
security, life safety and power, then Landlord may withhold its approval with
respect thereto in its sole and absolute discretion; and provided, further, that
Tenant may (w) install Alterations whereby the aggregate cost of such
Alterations do not exceed One Hundred Thousand Dollars ($100,000) per year,
(x) install solar panels on its pro rata share of the Building’s roof for
Tenant’s sole use for research and development or for generation of electricity,
subject to Landlord’s prior written consent, which Landlord shall not
unreasonably withhold, (y) install a UPS/back-up generator to service the
Premises, the size of which and the location and size of the pad on which it
would sit being subject to the prior written approval of the City of Newark and
Landlord (Landlord’s approval not to be unreasonably withheld), with Tenant
being obligated to remove the generator and pad upon the expiration or earlier
termination of this Lease, and (z) install and maintain its own security system
(including card readers, cameras and on-site security guards), which Tenant
shall remove upon the expiration or earlier termination of the Lease, unless
otherwise directed by Landlord in writing at least ninety (90) days prior to the
expiration or earlier termination of this Lease. Tenant shall, in making any
such Alterations, use only those architects, contractors, suppliers and
mechanics of which Landlord has given prior written approval. In seeking
Landlord’s approval, Tenant shall provide Landlord, at least fourteen (14) days
in advance of any proposed construction, with plans, specifications, bid
proposals, work contracts, requests for laydown areas and such other information
concerning the nature and cost of the Alterations as Landlord may reasonably
request.

18.2. Tenant shall not construct or permit to be constructed partitions or other
obstructions that might interfere with free access to mechanical installation or
service facilities of the Building, or interfere with the moving of Landlord’s
equipment to or from the enclosures containing such installations or facilities.

18.3. Tenant shall coordinate reasonably with Landlord’s property management
office in scheduling all work to be performed for or by Tenant.

18.4. Any work performed on the Premises or the Building by Tenant or Tenant’s
contractors shall be done at such times and in such manner as Landlord may from
time to time designate. Tenant covenants and agrees that all work done by Tenant
or Tenant’s contractors shall be performed in full compliance with Applicable
Laws. Within thirty (30) days after completion of any Alterations, Tenant shall
provide Landlord with complete “as-built” drawing print sets and electronic CADD
files on disc (or files in such other current format in common use as Landlord
reasonably approves or requires) showing any changes in the Premises.

18.5. Before commencing any work, Tenant shall give Landlord at least fourteen
(14) days’ prior written notice of the proposed commencement of such work and
shall, if required by Landlord, secure, at Tenant’s own cost and expense, a
completion and lien indemnity bond satisfactory to Landlord for said work. Upon
Tenant’s written request, Landlord shall notify Tenant whether Tenant shall be
required to remove specified Alterations upon the expiration or earlier
termination of this Lease.

18.6. All Alterations, additions and improvements, as well as the equipment
listed on Exhibit D-2 attached hereto (the “Landlord-Provided Equipment”),
subject to Section 18.8, shall (unless, prior to such construction or
installation, Landlord elects otherwise) become the property of Landlord upon
the expiration or earlier termination of the Term, and shall remain upon and be
surrendered with the Premises as a part thereof. The Premises shall at all times
remain the property of Landlord and shall be surrendered to Landlord upon the
expiration or earlier termination of this Lease. All Tenant Improvements,
Alterations and Signage installed by or under Tenant shall be the property of
Landlord.

 

15



--------------------------------------------------------------------------------

18.7. Tenant shall repair any damage to the Premises caused by Tenant’s removal
of any property from the Premises. During any such restoration period, Tenant
shall pay Rent to Landlord as provided herein as if said space were otherwise
occupied by Tenant. The provisions of this Section shall survive the expiration
or earlier termination of this Lease.

18.8. If Tenant shall fail, prior to termination of this Lease, to remove any of
its effects from the Premises that Tenant is required to remove pursuant to this
Lease, then Landlord may, at its option, remove the same in any manner that
Landlord shall choose and store said effects without liability to Tenant for
loss thereof or damage thereto, and Tenant shall pay Landlord, upon demand, any
costs and expenses incurred due to such removal and storage or Landlord may, at
its sole option and without notice to Tenant, sell such property or any portion
thereof at private sale and without legal process for such price as Landlord may
obtain and apply the proceeds of such sale against any (a) amounts due by Tenant
to Landlord under this Lease and (b) any expenses incident to the removal,
storage and sale of said personal property.

18.9. Notwithstanding any other provision of this Article 18 to the contrary, in
no event shall Tenant remove any improvement from the Premises as to which
Landlord contributed payment, including, without limitation, the Tenant
Improvements made pursuant to the Work Letter without Landlord’s prior written
consent, which consent Landlord may withhold in its sole and absolute
discretion.

18.10. Tenant shall pay to Landlord an amount equal to Landlord’s out-of-pocket
costs for Landlord’s plan review, coordination, scheduling and supervision of
Alterations. For purposes of payment of such sum, Landlord shall submit to
Tenant copies of all bills, invoices and statements covering the costs of such
charges, and Tenant shall pay such amount to Landlord within thirty (30) days
after receipt. Tenant shall reimburse Landlord for any extra expenses incurred
by Landlord by reason of faulty work done by Tenant or its contractors, or by
reason of delays caused by such work, or by reason of inadequate clean-up.

18.11. Within sixty (60) days after final completion of the Tenant Improvements
(or any other Alterations performed by Tenant with respect to the Premises),
Tenant shall submit to Landlord documentation showing the amounts expended by
Tenant with respect to such Tenant Improvements (or any other Alterations
performed by Tenant with respect to the Premises), together with supporting
documentation reasonably acceptable to Landlord.

18.12. Tenant shall require its contractors and subcontractors performing work
on the Premises to name Landlord and its affiliates and lenders as additional
insureds on their respective insurance policies.

18.13. If Tenant removes sells any of the Landlord-Provided Equipment, in
addition to any of Landlord’s other remedies under this Lease, at law or in
equity, Tenant shall pay one hundred percent (100%) of the proceeds of such sale
to Landlord promptly after such sale.

19. Repairs and Maintenance.

19.1. Landlord shall repair and maintain the structural and exterior portions
and Common Areas of the Building and the Project, including, without limitation,
roofing and covering materials, foundations, exterior walls, plumbing, fire
sprinkler systems (if any), heating, ventilating, air conditioning, elevators,
and electrical systems installed or furnished by Landlord. Subject to the
provisions of Section 10.1(b), any costs related to the repair or maintenance
activities specified in this Section 19.1 shall be included as a part of
Operating Expenses, unless such repairs or maintenance is required in whole or
in part because of any act, neglect, fault or omissions of Tenant, its agents,
servants, employees or invitees, in which case Tenant shall pay to Landlord the
cost of such repairs and maintenance.

19.2. Except for services of Landlord, if any, required by Section 19.1, Tenant
shall at Tenant’s sole cost and expense maintain and keep the Premises and every
part thereof in good condition and repair, damage thereto from ordinary wear and
tear excepted. Tenant shall, upon the expiration or sooner termination of the
Term, surrender the Premises to Landlord in as good

 

16



--------------------------------------------------------------------------------

of a condition as when received, ordinary wear and tear and casualty excepted;
and shall, at Landlord’s request, remove all telephone and data systems, wiring
and equipment from the Premises installed by Tenant, and repair any damage to
the Premises caused thereby. Landlord shall have no obligation to alter,
remodel, improve, repair, decorate or paint the Premises or any part thereof.

19.3. Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is an obligation of Landlord unless such failure
shall persist for an unreasonable time after Tenant provides Landlord with
written notice of the need of such repairs, or Landlord discovers the need for
such repair. Tenant waives its rights under Applicable Laws now or hereafter in
effect to make repairs at Landlord’s expense.

19.4. Repairs under this Article 19 that are obligations of Landlord are subject
to allocation among Tenant and other tenants as Operating Expenses, except as
otherwise provided in this Article 19 or Article 10.

19.5. This Article 19 relates to repairs and maintenance arising in the ordinary
course of operation of the Building and the Project and any related facilities.
In the event of fire, earthquake, flood, vandalism, war, terrorism, natural
disaster or similar cause of damage or destruction, Article 25 shall apply in
lieu of this Article 19.

19.6. If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as said person shall deem necessary or
desirable to preserve and protect the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
liability against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease.

20. Liens.

20.1. Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising out of work
performed, materials furnished or obligations incurred by Tenant. Tenant further
covenants and agrees that any mechanic’s lien filed against the Premises, the
Building or the Project for work claimed to have been done for, or materials
claimed to have been furnished to, shall be discharged or bonded by Tenant
within ten (10) days after the filing thereof, at Tenant’s sole cost and
expense.

20.2. Should Tenant fail to discharge or bond against any lien of the nature
described in Section 20.1, Landlord may, at Landlord’s election, pay such claim
or post a bond or otherwise provide security to eliminate the lien as a claim
against title, and Tenant shall immediately reimburse Landlord for the costs
thereof as Additional Rent.

20.3. In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Building be furnished on a financing statement without qualifying
language as to applicability of the lien only to removable personal property
located in an identified suite leased by Tenant. Should any holder of a
financing statement record or place of record a financing statement that appears
to constitute a lien against any interest of Landlord or against equipment that
may be located other than within an identified suite leased by Tenant, Tenant
shall, within ten (10) days after filing such financing statement, cause (a) a
copy of the lender security agreement or other documents to which the financing
statement pertains to be furnished to Landlord to facilitate Landlord’s ability
to demonstrate that the lien of such financing statement is not applicable to
Landlord’s interest and (b) Tenant’s lender to amend such financing statement
and any other documents of record to clarify that any liens imposed thereby are
not applicable to any interest of Landlord in the Premises, the Building or the
Project.

21. Estoppel Certificate. Tenant shall, within ten (10) business days of receipt
of written notice from Landlord, execute, acknowledge and deliver a statement in
writing substantially in

 

17



--------------------------------------------------------------------------------

the form attached to this Lease as Exhibit I, or on any other form reasonably
requested by a proposed lender, mortgagee or beneficiary (each, a “Lender”) or
purchaser, (a) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease as so modified is in full force and effect) and the dates to
which rental and other charges are paid in advance, if any, (b) acknowledging
that there are not, to Tenant’s knowledge, any uncured defaults on the part of
Landlord hereunder, or specifying such defaults if any are claimed, and
(c) setting forth such further information with respect to this Lease or the
Premises as may be requested thereon. Any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the real
property of which the Premises are a part. Tenant’s failure to deliver such
statement within such the prescribed time shall be binding upon Tenant that the
Lease is in full force and effect and without modification except as may be
represented by Landlord in any certificate prepared by Landlord and delivered to
Tenant for execution.

22. Hazardous Materials.

22.1. Tenant shall not cause or permit any Hazardous Materials (as defined
below) to be brought upon, kept or used in or about the Premises, the Building
or the Project in violation of Applicable Laws by Tenant, its agents, employees,
contractors or invitees. If Tenant breaches such obligation, or if the presence
of Hazardous Materials as a result of such a breach results in contamination of
the Premises, the Building, the Project or any adjacent property, or if
contamination of the Premises by Hazardous Materials otherwise occurs during the
Term of this Lease or any extension or renewal hereof or holding over hereunder,
then Tenant shall indemnify, save, defend and hold Landlord, its agents and
contractors harmless from and against any and all claims, judgments, damages,
penalties, fines, costs, liabilities and losses (including, without limitation,
diminution in value of the Premises, the Building, the Project or any portion
thereof; damages for the loss or restriction on use of rentable or usable space
or of any amenity of the Premises or Project; damages arising from any adverse
impact on marketing of space in the Premises, the Building or the Project; and
sums paid in settlement of claims, attorneys’ fees, consultants’ fees and
experts’ fees) that arise during or after the Term as a result of such breach or
contamination, including the costs of investigating or resisting the same
(collectively, “Claims”). This indemnification of Landlord by Tenant includes,
without limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal or restoration work required by any
Governmental Authority because of Hazardous Materials present in the air, soil
or groundwater above, on or under the Premises. Without limiting the foregoing,
if the presence of any Hazardous Materials in, on, under or about the Premises,
the Building, the Project or any adjacent property caused or (with respect to
the Premises only) permitted by Tenant results in any contamination of the
Premises, the Building, the Project or any adjacent property, then Tenant shall
promptly take all actions at its sole cost and expense as are necessary to
return the Premises, the Building, the Project and any adjacent property to
their respective condition existing prior to the time of such contamination;
provided that Landlord’s written approval of such action shall first be
obtained, which approval Landlord shall not unreasonably withhold; and provided,
further, that it shall be reasonable for Landlord to withhold its consent if
such actions could have a material adverse long-term or short-term effect on the
Premises, the Building or the Project. Notwithstanding the foregoing, Landlord
shall indemnify Tenant against any Claims related to the presence of Hazardous
Materials in, on or under the Project (but excluding the Premises) to the extent
caused by the gross negligence or willful misconduct of Landlord or its agents,
employees or contractors. Notwithstanding anything in this Article 22 to the
contrary, Tenant’s indemnification obligation under this Section 22.1 shall not
extend to contamination of the Premises by Hazardous Materials that migrate to
the Premises from outside the Premises, unless Tenant or its agents, employees,
contractors or invitees handled such Hazardous Materials in violation of this
Article 22, which Hazardous Materials then migrated to the Premises.

22.2. Landlord acknowledges that it is not the intent of this Article 22 to
prohibit Tenant from operating its business as described in Section 2.7. Tenant
may operate its business according to the custom of Tenant’s industry so long as
the use or presence of Hazardous Materials is strictly and properly monitored
according to Applicable Laws. Landlord acknowledges and consents to the use by
Tenant and the presence on the Premises of the Hazardous Materials identified in
Exhibit G attached hereto (the “Hazardous Materials List”), which sets forth any
and all governmental approvals or permits required in connection with the

 

18



--------------------------------------------------------------------------------

presence of such Hazardous Material on the Premises. Before Tenant brings any
new Hazardous Materials onto the Premises or increases any Hazardous Materials
identified on Exhibit G, Tenant shall deliver to Landlord an updated Hazardous
Materials List and such Hazardous Materials List shall replace the Hazardous
Materials List attached as Exhibit G; provided that any new Hazardous Materials
or increases therein shall comply with Applicable Laws and this Lease. Tenant
shall deliver to Landlord true and correct copies of the following documents
(hereinafter referred to as the “Documents”) relating to the handling, storage,
disposal and emission of Hazardous Materials prior to the Term Commencement Date
or, if unavailable at that time, concurrent with the receipt from or submission
to any Governmental Authority: permits; approvals; reports and correspondence;
storage and management plans; notices of violations of Applicable Laws; plans
relating to the installation of any storage tanks to be installed in or under
the Premises, the Building or the Project (provided that installation of storage
tanks shall be subject to approval by the City of Newark and shall only be
permitted after Landlord has given Tenant its written consent to do so, which
consent Landlord may withhold in its sole and absolute discretion (provided that
Tenant may install one (1) above-ground storage tank (not to exceed two thousand
(2,000) gallons) for Tenant’s UPS/back-up generator, subject to Landlord’s
reasonable approval and approval by the City of Newark); and all closure plans
or any other documents required by any and all Governmental Authorities for any
storage tanks installed in, on or under the Premises, the Building or the
Project for the closure of any such storage tanks. Tenant shall not be required,
however, to provide Landlord with any portion of the Documents containing
information of a proprietary nature that, in and of themselves, do not contain a
reference to any Hazardous Materials or activities related to Hazardous
Materials. Upon Landlord’s written request, Tenant agrees that it shall enter
into a written agreement with other tenants of the Building and the Project
concerning the equitable allocation of fire control areas (as defined in the
Uniform Building Code as adopted by the city or municipality(ies) in which the
Project is located (the “UBC”)) within the Building and the Project for the
storage of Hazardous Materials. In the event that Tenant’s use of Hazardous
Materials is such that it utilizes fire control areas in the Building or the
Project in excess of Tenant’s Pro Rata Share of the Building or the Project, as
applicable, as set forth in Section 2.2, Tenant agrees that it shall, at its
sole cost and expense and upon Landlord’s written request, establish and
maintain a separate area of the Premises classified by the UBC as an “H”
occupancy area for the use and storage of Hazardous Materials or take such other
action as is necessary to ensure that its share of the fire control areas of the
Building and the Project is not greater than Tenant’s Pro Rata Share of the
Building or the Project, as applicable.

22.3. Notwithstanding the provisions of Section 22.1, if (a) Tenant or any
proposed transferee, assignee or sublessee of Tenant has been required by any
prior landlord, Lender or Governmental Authority to take material remedial
action in connection with Hazardous Materials contaminating a property if the
contamination resulted from such party’s action or omission or use of the
property in question and such party has not properly and lawfully remediated
such contamination or (ii) Tenant or any proposed transferee, assignee or
sublessee is subject to a material enforcement order issued by any Governmental
Authority in connection with the use, disposal or storage of Hazardous Materials
and such party has not properly and lawfully remediated the conditions that
precipitated such enforcement order, then Landlord shall have the right to
terminate this Lease in Landlord’s sole and absolute discretion (with respect to
any such matter involving Tenant), and it shall not be unreasonable for Landlord
to withhold its consent to any proposed transfer, assignment or subletting (with
respect to any such matter involving a proposed transferee, assignee or
sublessee).

22.4. At any time, and from time to time, prior to the expiration of the Term,
Landlord shall have the right to conduct appropriate tests of the Premises, the
Building and the Project to demonstrate that Hazardous Materials are present or
that contamination has occurred due to Tenant or Tenant’s agents, employees or
invitees. Tenant shall pay all reasonable costs of such tests of the Premises
for the first (1st) test performed in any calendar year. All subsequent tests
during the same calendar year shall be at Landlord’s sole cost and expense
unless such tests reveal that Tenant is in violation of this Article 22.

22.5. If underground or other storage tanks storing Hazardous Materials are
hereafter placed on the Premises by Tenant in accordance with this Article 22,
Tenant shall monitor the storage tanks, maintain appropriate records, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other steps necessary or required under the Applicable
Laws.

 

19



--------------------------------------------------------------------------------

22.6. Tenant’s obligations under this Article 22 shall survive the expiration or
earlier termination of the Lease. During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials, Tenant shall continue to pay Rent in
accordance with this Lease, which Rent shall be prorated daily.

22.7. As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material or waste that is or becomes regulated by any Governmental
Authority.

22.8. Landlord represents and warrants that, as of the Execution Date, to its
knowledge, no Hazardous Materials exist in the Project, Premises or the Common
Areas in violation of Applicable Laws other than as may be disclosed in that
certain Phase I Environmental Site Assessment dated as of July 11, 2006,
prepared by URS Corporation. Landlord shall handle Hazardous Materials, at the
Project in accordance with Applicable Laws. Landlord shall indemnify, defend,
protect and hold Tenant harmless from and against any and all Claims arising
from (a) any Hazardous Materials that exist at the Project, Common Areas,
Building or the Premises as of the date hereof, (b) Landlord’s gross negligence
or willful misconduct with respect to the handling of Hazardous Materials at the
Project or (c) Landlord’s breach of its warranty provided in this Section 22.8.

23. Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and that the Building and Project will
not be damaged by any exhaust, in each case from Tenant’s operations. Landlord
and Tenant therefore agree that Tenant shall not cause or permit (or conduct any
activities that would cause) any release of any odors or fumes of any kind from
the Premises.

24. Insurance; Waiver of Subrogation.

24.1. Landlord shall maintain insurance for the Building and the Project in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, and without reference to depreciation taken by
Landlord upon its books or tax returns) or such lesser coverage as Landlord may
elect, provided that such coverage shall not be less than ninety percent
(90%) of such full replacement cost or the amount of such insurance Landlord’s
Lender, if any, requires Landlord to maintain, providing protection against any
peril generally included within the classification “Fire and Extended Coverage,”
together with insurance against sprinkler damage (if applicable), vandalism and
malicious mischief. Landlord, subject to availability thereof, shall further
insure, if Landlord deems it appropriate, coverage against flood, environmental
hazard, earthquake, loss or failure of building equipment, rental loss during
the period of repairs or rebuilding, workmen’s compensation insurance and
fidelity bonds for employees employed to perform services. Notwithstanding the
foregoing, Landlord may, but shall not be deemed required to, provide insurance
for any improvements installed by Tenant or that are in addition to the standard
improvements customarily furnished by Landlord, without regard to whether or not
such are made a part of or are affixed to the Building.

24.2. In addition, Landlord shall carry public liability insurance with a single
limit of not less than Three Million Dollars ($3,000,000) for death or bodily
injury, or property damage with respect to the Project.

24.3. Tenant shall, at its own cost and expense, procure and maintain in effect,
beginning on the Term Commencement Date or the date of occupancy, whichever
occurs first, and continuing throughout the Term (and occupancy by Tenant, if
any, after termination of this Lease), comprehensive public liability insurance
with limits of not less than Three Million Dollars ($3,000,000) per occurrence
for death or bodily injury and for property damage with respect to the Premises
(including $100,000 fire legal liability (each loss)).

24.4. The insurance required to be purchased and maintained by Tenant pursuant
to this Lease shall name Landlord, BioMed Realty, L.P., BioMed Realty Trust,
Inc., and their respective

 

20



--------------------------------------------------------------------------------

officers, employees, agents, general partners, members, subsidiaries, affiliates
and Lenders (“Landlord Parties”) as additional insureds. Said insurance shall be
with companies having a rating of not less than policyholder rating of A- and
financial category rating of at least Class VIII in “Best’s Insurance Guide.”
Tenant shall obtain for Landlord from the insurance companies or cause the
insurance companies to furnish certificates of coverage to Landlord. No such
policy shall be cancelable or subject to reduction of coverage or other
modification or cancellation except after thirty (30) days’ prior written notice
to Landlord from the insurer (except in the event of non-payment of premium, in
which case ten (10) days written notice shall be given). All such policies shall
be written as primary policies, not contributing with and not in excess of the
coverage that Landlord may carry. Tenant’s policy may be a “blanket policy” that
specifically provides that the amount of insurance shall not be prejudiced by
other losses covered by the policy. Tenant shall, at least ten (10) days prior
to the expiration of such policies, furnish Landlord with renewals or binders.
Tenant agrees that if Tenant does not take out and maintain such insurance,
Landlord may (but shall not be required to) procure said insurance on Tenant’s
behalf and at its cost to be paid by Tenant as Additional Rent.

24.5. Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease. Tenant
shall, at Tenant’s sole cost and expense, carry such insurance as Tenant desires
for Tenant’s protection with respect to personal property of Tenant or business
interruption.

24.6. In each instance where insurance is to name Landlord Parties as additional
insureds, Tenant shall, upon Landlord’s written request, also designate and
furnish certificates evidencing such Landlord Parties as additional insureds to
(a) any Lender of Landlord holding a security interest in the Building or the
Project, (b) the landlord under any lease whereunder Landlord is a tenant of the
real property upon which the Building is located if the interest of Landlord is
or shall become that of a tenant under a ground lease rather than that of a fee
owner, and (c) any management company retained by Landlord to manage the
Project.

24.7. Landlord and Tenant each hereby waive any and all rights of recovery
against the other or against the officers, directors, employees, agents and
representatives of the other on account of loss or damage occasioned by such
waiving party or its property or the property of others under such waiving
party’s control, in each case to the extent that such loss or damage is insured
against under any fire and extended coverage insurance policy that either
Landlord or Tenant may have in force at the time of such loss or damage. Such
waivers shall continue so long as their respective insurers so permit. Any
termination of such a waiver shall be by written notice to the other party,
containing a description of the circumstances hereinafter set forth in this
Section 24.7. Landlord and Tenant, upon obtaining the policies of insurance
required or permitted under this Lease, shall give notice to the insurance
carrier or carriers that the foregoing mutual waiver of subrogation is contained
in this Lease. If such policies shall not be obtainable with such waiver or
shall be so obtainable only at a premium over that chargeable without such
waiver, then the party seeking such policy shall notify the other of such
conditions, and the party so notified shall have ten (10) days thereafter to
either (a) procure such insurance with companies reasonably satisfactory to the
other party or (b) agree to pay such additional premium (in Tenant’s case, in
the proportion that the area of the Premises bears to the insured area). If the
parties do not accomplish either (a) or (b), then this Section 24.7 shall have
no effect during such time as such policies shall not be obtainable or the party
in whose favor a waiver of subrogation is desired refuses to pay the additional
premium. If such policies shall at any time be unobtainable, but shall be
subsequently obtainable, then neither party shall be subsequently liable for a
failure to obtain such insurance until a reasonable time after notification
thereof by the other party. If the release of either Landlord or Tenant, as set
forth in the first sentence of this Section 24.7, shall contravene Applicable
Laws, then the liability of the party in question shall be deemed not released
but shall be secondary to the other party’s insurer.

24.8. Landlord may require insurance policy limits required under this Lease to
be reasonably raised to conform with requirements of Landlord’s Lender or to
bring coverage limits to levels then being required of new tenants with the same
size premises or less within the Project.

 

21



--------------------------------------------------------------------------------

24.9. Any costs incurred by Landlord pursuant to this Article 24 shall
constitute a portion of Operating Expenses.

25. Damage or Destruction.

25.1. In the event of a partial destruction of the Building or the Project by
fire or other perils covered by extended coverage insurance not exceeding
twenty-five percent (25%) of the full insurable value thereof, and provided that
(a) the damage thereto is such that the Building or the Project may be repaired,
reconstructed or restored within a period of twelve (12) months from the date of
the happening of such casualty and (b) Landlord shall receive insurance proceeds
sufficient to cover the cost of such repairs (except for any deductible amount
provided by Landlord’s policy, which deductible amount, if paid by Landlord,
shall constitute an Operating Expense (unless the damage or destruction is
caused by an earthquake)), Landlord shall commence and proceed diligently with
the work of repair, reconstruction and restoration of the Building or the
Project, as applicable, and this Lease shall continue in full force and effect.

25.2. In the event of any damage to or destruction of the Building or the
Project other than as described in Section 25.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect. If Landlord elects not
to repair the Building or the Project, as applicable, then this Lease shall
terminate as of the date of such damage or destruction.

25.3. Landlord shall give written notice to Tenant within sixty (60) days
following the date of damage or destruction of (a) the estimated time period
(estimated by Landlord in good faith) required for Landlord to repair,
reconstruct or restore the Building or (b) its election not to repair,
reconstruct or restore the Building or the Project, as applicable (“Landlord’s
Casualty Notice”). Notwithstanding anything in this Article 25 to the contrary,
Tenant may terminate this Lease upon thirty (30) days’ prior written notice
(which notice shall be delivered to Landlord, if at all, no later than fifteen
(15) days after Landlord delivers Landlord’s Casualty Notice to Tenant) if
Landlord’s Casualty Notice states that (y) Landlord estimates that it will take
Landlord longer than twelve (12) months from the date of Landlord’s Casualty
Notice to repair, reconstruct or restore the Building and (z) Landlord intends
to complete such repairs, reconstruction or restoration. In addition, Tenant may
terminate this Lease upon thirty (30) days’ prior written notice (which notice
shall be delivered to Landlord, if at all, no later than fifteen (15) days after
Landlord delivers Landlord’s Casualty Notice to Tenant) if the damage resulting
from any casualty covered under this Article 25 occurs during the last twelve
(12) months of the Term or any extension hereof and the repair, restoration or
reconstruction of such damage shall take longer than six (6) months (according
to Landlord’s good faith estimate).

25.4. Upon any termination of this Lease under any of the provisions of this
Article 25, the parties shall be released thereby without further obligation to
the other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.

25.5. In the event of repair, reconstruction and restoration as provided in this
Article 25, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair that, in
Tenant’s reasonable opinion, is suitable for the temporary conduct of Tenant’s
business; provided, however, that the amount of such abatement shall be reduced
by the proceeds of rent reimbursement insurance actually received by Tenant with
respect to the Premises.

25.6. Notwithstanding anything to the contrary contained in this Article 25,
should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction to the Premises after
the occurrence of such damage or destruction by Force Majeure, then the time for
Landlord to commence or complete repairs shall be extended on a day-for-day
basis; provided, however, that, at Landlord’s election, Landlord shall be
relieved of its obligation to make such repair, reconstruction or restoration.

25.7. If Landlord is obligated to or elects to repair, reconstruct or restore as
herein provided, then Landlord shall be obligated to make such repair,
reconstruction or restoration only

 

22



--------------------------------------------------------------------------------

with regard to those portions of the Premises, the Building or the Project that
were originally provided at Landlord’s expense. The repair, reconstruction or
restoration of improvements not originally provided by Landlord or at Landlord’s
expense shall be the obligation of Tenant. In the event Tenant has elected to
upgrade certain improvements from the Building Standard, Landlord shall, upon
the need for replacement due to an insured loss, provide only the Building
Standard, unless Tenant again elects to upgrade such improvements and pay any
incremental costs related thereto, except to the extent that excess insurance
proceeds, if received, are adequate to provide such upgrades, in addition to
providing for basic repair, reconstruction and restoration of the Premises, the
Building and the Project.

25.8. Notwithstanding anything to the contrary contained in this Article 25,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article 25 occurs during the last twenty-four (24) months of the Term or
any extension hereof and the repair, restoration or reconstruction of such
damage shall take longer than six (6) months (according to Landlord’s good faith
estimate), or to the extent that insurance proceeds are not available therefor.

25.9. Landlord’s obligation, should it elect or be obligated to repair or
rebuild, shall be limited to the Property and the Building; provided that Tenant
shall, at its expense, replace or fully repair all of Tenant’s personal property
and any Alterations installed by Tenant existing at the time of such damage or
destruction. If the Property or the Building is to be repaired in accordance
with the foregoing, Landlord shall make available to Tenant any portion of
insurance proceeds it receives that are allocable to the Alterations constructed
by Tenant pursuant to this Lease; provided Tenant is not then in default under
this Lease under this Lease (and provided that, if Tenant cures such default
within the cure period (if any) permitted under this Lease, Landlord shall no
longer be permitted to withhold such proceeds from Tenant), and subject to the
requirements of any Lender of Landlord.

26. Eminent Domain.

26.1. In the event the whole of the Premises, or such part thereof as shall
substantially interfere with Tenant’s use and occupancy thereof, shall be taken
for any public or quasi-public purpose by any lawful power or authority by
exercise of the right of appropriation, condemnation or eminent domain, or sold
to prevent such taking, Tenant or Landlord may terminate this Lease effective as
of the date possession is required to be surrendered to said authority.

26.2. In the event of a partial taking of the Building or the Project, or of
drives, walkways or parking areas serving the Building or the Project for any
public or quasi-public purpose by any lawful power or authority by exercise of
right of appropriation, condemnation, or eminent domain, or sold to prevent such
taking, then, without regard to whether any portion of the Premises occupied by
Tenant was so taken, Landlord may elect to terminate this Lease as of such
taking if such taking is, in Landlord’s sole opinion, of a material nature such
as to make it uneconomical to continue use of the unappropriated portion for
purposes of renting office or laboratory space.

26.3. Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s personal property that was installed
at Tenant’s expense and (b) the costs of Tenant moving to a new location. Except
as set forth in the previous sentence, any award for such taking shall be the
property of Landlord.

26.4. If, upon any taking of the nature described in this Article 26, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Premises, the Building and the Project, as applicable, to substantially their
same condition prior to such partial taking. To the extent such restoration is
feasible, as determined by Landlord in its sole and absolute discretion, the
Rent shall be decreased proportionately to reflect the loss of any portion of
the Premises no longer available to Tenant.

27. Surrender.

27.1. At least five (5) days prior to Tenant’s surrender of possession of any
part of the Premises, Tenant shall provide Landlord with (a) a Phase I
environmental assessment (“Phase I”) for the Premises and (b) written evidence
of all appropriate governmental releases obtained by

 

23



--------------------------------------------------------------------------------

Tenant in accordance with Applicable Laws, including, without limitation, laws
pertaining to the surrender of the Premises. In addition, Tenant agrees to
remain responsible after the surrender of the Premises for the remediation of
any recognized environmental conditions set forth in the Phase I and compliance
with any recommendations set forth in the Phase I. Tenant’s obligations under
this Section 27.1 shall survive the expiration or earlier termination of the
Lease.

27.2. No surrender of possession of any part of the Premises shall release
Tenant from any of its obligations hereunder, unless such surrender is accepted
in writing by Landlord.

27.3. The voluntary or other surrender of this Lease by Tenant shall not effect
a merger with Landlord’s fee title or leasehold interest in the Premises, the
Building or the Property, unless Landlord consents in writing, and shall, at
Landlord’s option, operate as an assignment to Landlord of any or all subleases.

27.4. The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.

28. Holding Over.

28.1. If, with Landlord’s prior written consent, Tenant holds possession of all
or any part of the Premises after the Term, Tenant shall become a tenant from
month to month after the expiration or earlier termination of the Term, and in
such case Tenant shall continue to pay (a) Base Rent in accordance with
Article 8 and (b) any amounts for which Tenant would otherwise be liable under
this Lease if the Lease were still in effect, including, without limitation,
payments for Tenant’s Pro Rata Share of Operating Expenses. Any such
month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein. Notwithstanding the foregoing, Landlord may not
commence unlawful detainer proceedings against Tenant during the first
(1st) three (3) months after the expiration or earlier termination of the Term.

28.2. Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the Base Rent
(prorated on a daily basis) shall be equal to (a) for the first (1st) three
(3) months after the expiration or earlier termination date, one hundred ten
percent (110%) of the then-current Base Rent, and (b) thereafter, one hundred
twenty-five percent (125%) of the Base Rent in effect upon the expiration or
earlier termination of the Lease.

28.3. Acceptance by Landlord of Rent after the expiration or earlier termination
of the Term shall not result in an extension, renewal or reinstatement of this
Lease.

28.4. The foregoing provisions of this Article 28 are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.

29. Indemnification and Exculpation.

29.1. Tenant agrees to indemnify, save, defend and hold Landlord harmless from
and against any and all Claims arising from injury or death to any person or
damage to any property occurring within or about the Premises, the Building or
the Property arising directly or indirectly out of Tenant’s or Tenant’s
employees’, agents’ or guests’ use or occupancy of the Premises or a breach or
default by Tenant in the performance of any of its obligations hereunder, except
to the extent caused by Landlord’s willful misconduct or gross negligence.

29.2. Notwithstanding any provision of Section 29.1 to the contrary, Landlord
shall not be liable to Tenant for, and Tenant assumes all risk of, damage to
personal property or scientific research, including, without limitation, loss of
records kept by Tenant within the Premises and damage or losses caused by fire,
electrical malfunction, gas explosion or water damage of any type (including,
without limitation, broken water lines, malfunctioning fire sprinkler systems,

 

24



--------------------------------------------------------------------------------

roof leaks or stoppages of lines), unless any such loss is due to Landlord’s
willful disregard of written notice by Tenant of need for a repair that Landlord
is responsible to make for an unreasonable period of time. Tenant further waives
any claim for injury to Tenant’s business or loss of income relating to any such
damage or destruction of personal property as described in this Section 29.2.

29.3. Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Building or the Project, or of
any other third party.

29.4. Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.

29.5. The provisions of this Article 29 shall survive the expiration or earlier
termination of this Lease.

30. Assignment or Subletting.

30.1. Except as hereinafter expressly permitted, Tenant shall not, either
voluntarily or by operation of Applicable Laws, directly or indirectly sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease, or
sublet the Premises (each, a “Transfer”), without Landlord’s prior written
consent, which consent Landlord may not unreasonably delay. Landlord shall
notify Tenant in writing within ten (10) business days after receipt of Tenant’s
request for consent whether Landlord shall consent to or reject Tenant’s request
for consent. Tenant shall have the right to Transfer without Landlord’s prior
written consent the Premises or any part hereof to (a) any person that (as of
the date of determination) directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
Tenant, (b) a successor corporation related to Tenant by merger, consolidation,
bankruptcy, reorganization or government action or (c) a purchaser of
substantially all of Tenant’s assets (collectively, “Tenant’s Affiliate”);
provided that Tenant shall notify Landlord in writing at least ten (10) business
days prior to the effectiveness of such Transfer to Tenant’s Affiliate (an
“Exempt Transfer”) and otherwise comply with the requirements of this Lease
regarding such Transfer; and provided, further, that any such Transfer is not a
sham transaction or part of a sham transaction. For purposes of Exempt
Transfers, “control” requires both (a) owning (directly or indirectly) more than
fifty percent (50%) of the stock or other equity interests of another person and
(b) possessing, directly or indirectly, the power to direct or cause the
direction of the management and policies of such person.

30.2. In the event Tenant desires to effect a Transfer, then, at least ten
(10) business days but not more than ninety (90) calendar days prior to the date
when Tenant desires the assignment or sublease to be effective (the “Transfer
Date”), Tenant shall provide written notice to Landlord (the “Transfer Notice”)
containing information (including references) concerning the character of the
proposed transferee, assignee or sublessee; the Transfer Date; any ownership or
commercial relationship between Tenant and the proposed transferee, assignee or
sublessee; and the consideration and all other material terms and conditions of
the proposed Transfer, all in such detail as Landlord shall reasonably require.

30.3. Landlord, in determining whether consent (which determination shall be
made within ten (10) business days after receipt of the Transfer Notice) should
be given to a proposed Transfer, may give consideration to (a) the financial
strength of such transferee, assignee or sublessee (notwithstanding Tenant
remaining liable for Tenant’s performance) and (b) any change in use that such
transferee, assignee or sublessee proposes to make in the use of the Premises.
In no event shall Landlord be deemed to be unreasonable for declining to consent
to a Transfer to a transferee, assignee or sublessee of poor reputation, lacking
financial qualifications or seeking a change in the Permitted Use, or
jeopardizing directly or indirectly the status of Landlord or any of Landlord’s
affiliates as a Real Estate Investment Trust under the Internal Revenue Code of
1986 (as the same may be amended from time to time, the “Revenue Code”).
Notwithstanding anything contained in this Lease to the contrary, (w) no
Transfer shall be consummated on any basis such that the rental or other amounts
to be paid by the occupant,

 

25



--------------------------------------------------------------------------------

assignee, manager or other transferee thereunder would be based, in whole or in
part, on the income or profits derived by the business activities of such
occupant, assignee, manager or other transferee; (x) Tenant shall not furnish or
render any services to an occupant, assignee, manager or other transferee with
respect to whom transfer consideration is required to be paid, or manage or
operate the Premises or any capital additions so transferred, with respect to
which transfer consideration is being paid; (y) Tenant shall not consummate a
Transfer with any person in which Landlord owns an interest, directly or
indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Revenue Code); and (z) Tenant shall not consummate a
Transfer with any person or in any manner that could cause any portion of the
amounts received by Landlord pursuant to this Lease or any sublease, license or
other arrangement for the right to use, occupy or possess any portion of the
Premises to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Revenue Code, or any similar or successor provision
thereto or which could cause any other income of Landlord to fail to qualify as
income described in Section 856(c)(2) of the Revenue Code.

30.4. As conditions precedent to Tenant subleasing the Premises or to Landlord
considering a request by Tenant to Tenant’s transfer of rights or sharing of the
Premises, Landlord may require any or all of the following:

(a) Tenant shall remain fully liable under this Lease during the unexpired Term;

(b) Tenant shall provide Landlord with evidence reasonably satisfactory to
Landlord that the value of Landlord’s interest under this Lease shall not be
diminished or reduced by the proposed Transfer. Such evidence shall include,
without limitation, evidence respecting the relevant business experience and
financial responsibility and status of the proposed transferee, assignee or
sublessee;

(c) Tenant shall reimburse Landlord for Landlord’s actual costs and expenses,
including, without limitation, reasonable attorneys’ fees, charges and
disbursements incurred in connection with the review, processing and
documentation of such request, not to exceed Two Thousand Five Hundred Dollars
($2,500) in any one instance;

(d) If Tenant’s transfer of rights or sharing of the Premises provides for the
receipt by, on behalf of or on account of Tenant of any consideration of any
kind whatsoever (including, without limitation, a premium rental for a sublease
or lump sum payment for an assignment, but excluding Tenant’s reasonable costs
in marketing and subleasing the Premises) in excess of the rental and other
charges due to Landlord under this Lease, Tenant shall pay fifty percent
(50%) of all of such excess to Landlord, prior to deductions for any transaction
costs incurred by Tenant, including marketing expenses, tenant improvement
allowances actually provided by Tenant, alterations, cash concessions, brokerage
commissions, attorneys’ fees and free rent. If said consideration consists of
cash paid to Tenant, payment to Landlord shall be made upon receipt by Tenant of
such cash payment;

(e) The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under this Lease, such proposed transferee, assignee or
sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or sublessee
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, that in no event shall
Landlord or its Lenders, successors or assigns be obligated to accept such
attornment;

(f) Landlord’s consent to any such Transfer shall be effected on Landlord’s
forms;

(g) Tenant shall not then be in default hereunder in any respect (after receipt
of written notice from Landlord);

(h) Such proposed transferee, assignee or sublessee’s use of the Premises shall
be the same as the Permitted Use;

 

26



--------------------------------------------------------------------------------

(i) Landlord shall not be bound by any provision of any agreement pertaining to
the Transfer, except for Landlord’s written consent to the same;

(j) Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;

(k) Landlord’s consent (or waiver of its rights) for any Transfer shall not
waive Landlord’s right to consent to any later Transfer;

(l) Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; and

(m) A list of Hazardous Materials (as defined in Section 22.7), certified by the
proposed transferee, assignee or sublessee to be true and correct, that the
proposed transferee, assignee or sublessee intends to use or store in the
Premises. Additionally, Tenant shall deliver to Landlord, on or before the date
any proposed transferee, assignee or sublessee takes occupancy of the Premises,
all of the items relating to Hazardous Materials of such proposed transferee,
assignee or sublessee as described in Section 22.2.

30.5. Any Transfer that is not in compliance with the provisions of this
Article 30 shall be void.

30.6. The consent by Landlord to a Transfer shall not relieve Tenant or proposed
transferee, assignee or sublessee from obtaining Landlord’s consent to any
further Transfer, nor shall it release Tenant or any proposed transferee,
assignee or sublessee of Tenant from full and primary liability under this
Lease.

30.7. Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

30.8. [Intentionally omitted]

30.9. If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.

31. Subordination and Attornment.

31.1. This Lease shall be subject and subordinate to the lien of any mortgage,
deed of trust or lease in which Landlord is tenant now or hereafter in force
against the Building or the Project and to all advances made or hereafter to be
made upon the security thereof without the necessity of the execution and
delivery of any further instruments on the part of Tenant to effectuate such
subordination; provided, however, that, as a condition to subordination of any
future mortgage, deed of trust or lease, the holder of such mortgage, deed of
trust or lease shall execute and deliver to Tenant a non-disturbance agreement
in favor or Tenant on such holder’s standard form.

31.2. Notwithstanding the foregoing, Tenant shall execute and deliver upon
demand such further instrument or instruments evidencing such subordination of
this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be required by Landlord. If any such
mortgagee, beneficiary or landlord under a lease wherein Landlord is tenant
(each, a “Mortgagee”) so elects, however, this Lease shall be deemed prior in
lien to any such lease, mortgage, or deed of trust upon or including the
Premises regardless of date and Tenant shall execute a statement in writing to
such effect at Landlord’s request. If Tenant fails to execute any document
required from Tenant under this Section within ten (10)

 

27



--------------------------------------------------------------------------------

business days after written request therefor, Tenant hereby constitutes and
appoints Landlord or its special attorney-in-fact to execute and deliver any
such document or documents in the name of Tenant. Such power is coupled with an
interest and is irrevocable. Tenant’s obligations to subordinate its interest in
this Lease are subject to Tenant’s receipt from any Mortgagee of a
non-disturbance agreement on such Mortgagee’s typical form.

31.3. Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease, if required by a mortgagee or beneficiary of a deed of trust
encumbering real property of which the Premises constitute a part incident to
the financing of the real property of which the Premises constitute a part. Any
change affecting the amount or timing of the consideration to be paid by Tenant
or modifying the Term of this Lease shall be deemed as materially altering the
terms hereof.

31.4. In the event any proceedings are brought for foreclosure, or in the event
of the exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall at the election of the purchaser at
such foreclosure or sale attorn to the purchaser upon any such foreclosure or
sale and recognize such purchaser as Landlord under this Lease.

32. Defaults and Remedies.

32.1. Late payment by Tenant to Landlord of Rent and other sums due shall cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which shall be extremely difficult and impracticable to ascertain. Such costs
include, but are not limited to, processing and accounting charges and late
charges that may be imposed on Landlord by the terms of any mortgage or trust
deed covering the Premises. Therefore, if any installment of Rent due from
Tenant is not received by Landlord within five (5) days after the date such
payment is due, Tenant shall pay to Landlord an additional sum of five percent
(5%) of the overdue Rent as a late charge. The parties agree that this late
charge represents a fair and reasonable estimate of the costs that Landlord
shall incur by reason of late payment by Tenant. Notwithstanding the foregoing,
Landlord shall not assess a late charge in accordance with this Section 32.1
until Landlord has given written notice of the payment default for the first
late payment in any twelve (12) month period, and after Tenant has not cured
such default within five (5) days after receipt of such notice. No other notices
shall be required during the succeeding twelve (12) months for a late charge to
be incurred in accordance with this Section 32.1.

32.2. No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law. If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.

32.3. If Tenant fails to pay any sum of money required to be paid by it
hereunder, or shall fail to perform any other act on its part to be performed
hereunder, Landlord may, without waiving or releasing Tenant from any
obligations of Tenant, but shall not be obligated to, make such payment or
perform such act; provided that such failure by Tenant continues for five
(5) days (in the case of monetary defaults) or ten (10) days (in the case of
non-monetary defaults) after Landlord delivers notice to Tenant demanding
performance by Tenant; or provided that such failure by Tenant unreasonably
interfered with the use of the Project by any other tenant or with the efficient
operation of the Building or the Project, or resulted or could have resulted in
a violation of Applicable Laws or the cancellation of an insurance policy
maintained by Landlord. Notwithstanding the foregoing, in the event of an
emergency, Landlord shall have the right to enter the Premises and act in
accordance with its rights as provided elsewhere in this Lease. In addition to
the late charge described in Section 32.1, Tenant shall pay to Landlord as
Additional Rent all sums so paid or incurred by Landlord, together with interest
thereon, from the date such sums were paid or incurred, at the annual rate equal
to twelve percent (12%) per annum or the highest rate permitted by Applicable
Laws, whichever is less.

 

28



--------------------------------------------------------------------------------

32.4. The occurrence of any one or more of the following events shall constitute
a “Default” hereunder by Tenant:

(a) The abandonment of the Premises by Tenant;

(b) The failure by Tenant to make any payment of Rent, as and when due, or to
satisfy its obligations under Article 20, where such failure shall continue for
a period of five (5) days after written notice thereof from Landlord to Tenant;

(c) The failure by Tenant to observe or perform any obligation or covenant
contained herein (other than described in Subsections 32.4(a) and 32.4(b)) to be
performed by Tenant, where such failure shall continue for a period of thirty
(30) days after written notice thereof from Landlord to Tenant; provided that,
if the nature of Tenant’s default is such that it reasonably requires more than
thirty (30) days to cure, Tenant shall not be deemed to be in Default if Tenant
shall commence such cure within said thirty (30) day period and thereafter
diligently prosecute the same to completion; and provided, further, that such
cure is completed no later than sixty (60) days from the date of Tenant’s
receipt of written notice from Landlord;

(d) Tenant makes an assignment for the benefit of creditors;

(e) A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;

(f) Tenant files a voluntary petition under the United States Bankruptcy Code or
any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;

(g) Any involuntary petition if filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;

(h) Failure to deliver an estoppel certificate in accordance with Article 21
within five (5) days after written notice from Landlord of such failure; or

(i) Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

Notices given under this Section 32.4 shall specify the alleged default and
shall demand that Tenant perform the provisions of this Lease or pay the Rent
that is in arrears, as the case may be, within the applicable period of time, or
quit the Premises. No such notice shall be deemed a forfeiture or a termination
of this Lease unless Landlord elects otherwise in such notice.

32.5. In the event of a Default by Tenant, and at any time thereafter, with or
without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord shall be entitled to terminate
Tenant’s right to possession of the Premises by any lawful means, in which case
this Lease shall terminate and Tenant shall immediately surrender possession of
the Premises to Landlord. In such event, Landlord shall have the immediate right
to re-enter and remove all persons and property, and such property may be
removed and stored in a public warehouse or elsewhere at the cost and for the
account of Tenant, all without service of notice or resort to legal process and
without being deemed guilty of trespass or becoming liable for any loss or
damage that may be occasioned thereby. In the event that Landlord shall elect to
so terminate this Lease, then Landlord shall be entitled to recover from Tenant
all damages incurred by Landlord by reason of Tenant’s default, including,
without limitation:

(a) The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus

 

29



--------------------------------------------------------------------------------

(b) The worth at the time of award of the amount by which the unpaid Rent that
would have accrued during the period commencing with termination of the Lease
and ending at the time of award exceeds that portion of the loss of Landlord’s
rental income from the Premises that Tenant proves to Landlord’s reasonable
satisfaction could have been reasonably avoided; plus

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds that portion of the loss
of Landlord’s rental income from the Premises that Tenant proves to Landlord’s
reasonable satisfaction could have been reasonably avoided; plus

(d) Any other amount necessary to compensate Landlord for all the detriment
caused by Tenant’s failure to perform its obligations under this Lease or that
in the ordinary course of things would be likely to result therefrom, including,
without limitation, the cost of restoring the Premises to the condition required
under the terms of this Lease; plus

(e) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Applicable Laws.

As used in Subsections 32.5(a) and 32.5(b), “worth at the time of award” shall
be computed by allowing interest at the rate specified in Section 32.3. As used
in Subsection 32.5(c), the “worth at the time of the award” shall be computed by
taking the present value of such amount, using the discount rate of the Federal
Reserve Bank of San Francisco at the time of the award plus one (1) percentage
point.

32.6. In addition to any other remedies available to Landlord at law or in
equity and under this Lease, Landlord shall have the remedy described in
California Civil Code Section 1951.4 and may continue this Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, provided
Tenant has the right to sublet or assign, subject only to reasonable
limitations). In addition, Landlord shall not be liable in any way whatsoever
for its failure or refusal to relet the Premises. For purposes of this
Section 32.6, the following acts by Landlord will not constitute the termination
of Tenant’s right to possession of the Premises:

(a) Acts of maintenance or preservation or efforts to relet the Premises,
including, but not limited to, alterations, remodeling, redecorating, repairs,
replacements or painting as Landlord shall consider advisable for the purpose of
reletting the Premises or any part thereof; or

(b) The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.

32.7. If Landlord does not elect to terminate this Lease as provided in
Section 32.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease. At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.

32.8. In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:

(a) First, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord, including, without limitation, storage charges or brokerage
commissions owing from Tenant to Landlord as the result of such reletting;

(b) Second, to the payment of the costs and expenses of reletting the Premises,
including (i) alterations and repairs that Landlord deems reasonably necessary
and advisable and (ii) reasonable attorneys’ fees, charges and disbursements
incurred by Landlord in connection with the retaking of the Premises and such
reletting;

 

30



--------------------------------------------------------------------------------

(c) Third, to the payment of Rent and other charges due and unpaid hereunder;
and

(d) Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.

32.9. All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative. Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this Lease. No
waiver of any default of Tenant hereunder shall be implied from any acceptance
by Landlord of any Rent or other payments due hereunder or any omission by
Landlord to take any action on account of such default if such default persists
or is repeated, and no express waiver shall affect defaults other than as
specified in said waiver.

32.10. Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (i) the date of Lease termination or (ii) the
date Tenant surrenders possession of the Premises.

32.11. To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.

32.12. Landlord shall not be in default under this Lease unless Landlord fails
to perform obligations required of Landlord within a reasonable time, but in no
event shall such failure continue for more than thirty (30) days after written
notice from Tenant specifying the nature of Landlord’s failure; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days are required for its performance, then Landlord shall not be in
default if Landlord commences performance within such thirty (30) day period and
thereafter diligently prosecutes the same to completion.

32.13. In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or
(b) mortgagee under a mortgage covering the Premises, the Building or the
Project and to any landlord of any lease of land upon or within which the
Premises, the Building or the Project is located, and shall offer such
beneficiary, mortgagee or landlord a reasonable opportunity to cure the default,
including time to obtain possession of the Building by power of sale or a
judicial action if such should prove necessary to effect a cure; provided that
Landlord shall furnish to Tenant in writing, upon written request by Tenant, the
names and addresses of all such persons who are to receive such notices.

33. Bankruptcy. In the event a debtor, trustee or debtor in possession under the
Bankruptcy Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:

33.1. Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;

33.2. A prompt cash payment to compensate Landlord for any monetary defaults or
actual damages arising directly from a breach of this Lease;

33.3. A cash deposit in an amount at least equal to the then-current amount of
the Security Deposit; or

33.4. The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.

 

31



--------------------------------------------------------------------------------

34. Brokers.

34.1. Landlord and Tenant represent and warrant that they have had no dealings
with any real estate broker or agent in connection with the negotiation of this
Lease other than Staubach Bay Area, Inc. (d.b.a. The Staubach Company)
(“Broker”), and that they know of no other real estate broker or agent that is
or might be entitled to a commission in connection with this Lease. Landlord
shall compensate Broker in relation to this Lease pursuant to a separate
agreement between Landlord and Broker.

34.2. Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.

34.3. Tenant acknowledges and agrees that the employment of brokers by Landlord
is for the purpose of solicitation of offers of leases from prospective tenants
and that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Lease. Landlord and Tenant are each executing this Lease in reliance upon
the other party’s representations, warranties and agreements contained within
Sections 34.1 and 34.2.

34.4. Landlord and Tenant agree to indemnify, save, defend and hold the other
harmless from any and all cost or liability for compensation claimed by any
other broker or agent, other than Broker, employed or engaged by it or claiming
to have been employed or engaged by it, including (with respect to Tenant) with
regard to any future exercise of the Expansion Option (as defined below).

35. Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further agreement, the
transferee, assignee or conveyee of Landlord’s in this Lease or in Landlord’s
fee title to or leasehold interest in the Property, as applicable, shall be
deemed to have assumed and agreed to observe and perform any and all covenants
and obligations of Landlord hereunder during the tenure of its interest in the
Lease or the Property. Landlord or any subsequent Landlord may transfer its
interest in the Premises or this Lease without Tenant’s consent.

36. Limitation of Landlord’s Liability.

36.1. If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, the judgment shall be satisfied
only out of (a) the proceeds of sale received on execution of the judgment and
levy against the right, title and interest of Landlord in the Building and the
Project of which the Premises are a part, (b) rent or other income from such
real property receivable by Landlord or (c) the consideration received by
Landlord from the sale, financing, refinancing or other disposition of all or
any part of Landlord’s right, title or interest in the Building or the Project
of which the Premises are a part.

36.2. Landlord shall not be personally liable for any deficiency under this
Lease. If Landlord is a partnership or joint venture, then the partners of such
partnership shall not be personally liable for Landlord’s obligations under this
Lease, and no partner of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any partner of
Landlord except as may be necessary to secure jurisdiction of the partnership or
joint venture. If Landlord is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for Landlord’s obligations under this Lease, and no shareholder,
director, officer, employee or agent of Landlord shall be sued or named as a
party in any suit or action, and service of process shall not be made against
any shareholder, director, officer, employee or agent of Landlord. If Landlord
is a limited liability company, then the members of such limited liability
company shall not be personally liable for Landlord’s obligations under this
Lease, and no member of Landlord shall be sued or named as a

 

32



--------------------------------------------------------------------------------

party in any suit or action, and service of process shall not be made against
any member of Landlord except as may be necessary to secure jurisdiction of the
limited liability company. No partner, shareholder, director, employee, member
or agent of Landlord shall be required to answer or otherwise plead to any
service of process, and no judgment shall be taken or writ of execution levied
against any partner, shareholder, director, employee or agent of Landlord.

36.3. Each of the covenants and agreements of this Article 36 shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by Applicable Laws and shall survive the expiration or earlier
termination of this Lease.

37. Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:

37.1. Each of them is jointly and severally liable for the keeping, observing
and performing of all of the terms, covenants, conditions, provisions and
agreements of this Lease to be kept, observed or performed by Tenant; and

37.2. The term “Tenant,” as used in this Lease shall mean and include each of
them, jointly and severally. The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including, without limitation, any renewal, extension, expiration,
termination or modification of this Lease, shall be binding upon each and all of
the persons executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted, so given or received such notice or refund,
or so signed.

38. Authority. Tenant guarantees, warrants and represents that (a) Tenant is
duly incorporated or otherwise established or formed and validly existing under
the laws of its state of incorporation, establishment or formation, (b) Tenant
has and is duly qualified to do business in the state in which the Property is
located, (c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Lease and to perform all
Tenant’s obligations hereunder and (d) each person (and all of the persons if
more than one signs) signing this Lease on behalf of Tenant is duly and validly
authorized to do so.

39. Confidentiality. Tenant shall not disclose any terms or conditions of this
Lease (including Rent) or give a copy of this Lease to any third party, and
Landlord shall not release to any third party any nonpublic financial
information or nonpublic information about Tenant’s ownership structure that
Tenant gives Landlord, except (a) if required by Applicable Laws or in any
judicial proceeding; provided that the releasing party has given the other party
reasonable notice of such requirement, if feasible, (b) to a party’s attorneys,
accountants, brokers and other bona fide consultants or advisers; provided such
third parties agree to be bound by this paragraph or (c) to bona fide
prospective assignees or subtenants of this Lease; provided they agree in
writing to be bound by this paragraph.

40. Notices. Any notice, consent, demand, bill, statement or other communication
required or permitted to be given hereunder shall be in writing and shall be
given by personal delivery, overnight delivery with a reputable nationwide
overnight delivery service, or certified mail (return receipt requested), and if
given by personal delivery, shall be deemed delivered upon receipt; if given by
overnight delivery, shall be deemed delivered one (1) day after deposit with a
reputable nationwide overnight delivery service; and, if given by certified mail
(return receipt requested), shall be deemed delivered three (3) business days
after the time the notifying party deposits the notice with the United States
Postal Service. Any notices given pursuant to this Lease shall be addressed to
Tenant at the Premises, or to Landlord or Tenant at the addresses shown in
Sections 2.9 and 2.10, respectively. Either party may, by notice to the other
given pursuant to this Section, specify additional or different addresses for
notice purposes.

41. Miscellaneous.

41.1. Landlord reserves the right to change the name of the Project or the
Building in its sole discretion.

41.2. To induce Landlord to enter into this Lease, Tenant agrees that it shall
promptly furnish to Landlord, from time to time, upon Landlord’s written
request, the most recent audited (or, if unavailable, unaudited) year-end
financial statements reflecting Tenant’s current financial

 

33



--------------------------------------------------------------------------------

condition. Tenant shall, within ninety (90) days after the end of Tenant’s
financial year, furnish Landlord with a certified copy of Tenant’s audited (or,
if unavailable, unaudited) year-end financial statements for the previous year.
Tenant represents and warrants that all financial statements, records and
information furnished by Tenant to Landlord in connection with this Lease are
true, correct and complete in all respects. This Section shall not apply to
times when Tenant files financial statements with the Securities and Exchange
Commission.

41.3. Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter. The section
headings of this Lease are not a part of this Lease and shall have no effect
upon the construction or interpretation of any part hereof.

41.4. If either party commences an action against the other party arising out of
or in connection with this Lease, then the substantially prevailing party shall
be entitled to have and recover from the other party reasonable attorneys’ fees,
charges and disbursements and costs of suit.

41.5. Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

41.6. Time is of the essence with respect to the performance of every provision
of this Lease in which time of performance is a factor.

41.7. Each provision of this Lease performable by Tenant shall be deemed both a
covenant and a condition.

41.8. Whenever consent or approval of either party is required, that party shall
not unreasonably withhold such consent or approval, except as may be expressly
set forth to the contrary.

41.9. The terms of this Lease are intended by the parties as a final expression
of their agreement with respect to the terms as are included herein, and may not
be contradicted by evidence of any prior or contemporaneous agreement.

41.10. Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.

41.11. Landlord may, but shall not be obligated to, record a short form or
memorandum hereof without Tenant’s consent. Neither party shall record this
Lease. Tenant shall be responsible for the cost of recording any short form or
memorandum of this Lease, including any transfer or other taxes incurred in
connection with said recordation.

41.12. The language in all parts of this Lease shall be in all cases construed
as a whole according to its fair meaning and not strictly for or against either
Landlord or Tenant.

41.13. Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees. Nothing in this
Section 41.13 shall in any way alter the provisions of this Lease restricting
assignment or subletting.

41.14. This Lease shall be governed by, construed and enforced in accordance
with the laws of the State in which the Premises are located, without regard to
such State’s conflict of law principles.

41.15. Tenant guarantees, warrants and represents that the individual or
individuals signing this Lease have the power, authority and legal capacity to
sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf said individual or individuals have
signed.

 

34



--------------------------------------------------------------------------------

41.16. This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.

41.17. No provision of this Lease may be modified, amended or supplemented
except by an agreement in writing signed by Landlord and Tenant. The waiver by
Landlord of any breach by Tenant of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of the
same or any other term, covenant or condition herein contained.

41.18. The parties waive trial by jury in any action, proceeding or counterclaim
brought by the other party hereto related to matters arising out of or in any
way connected with this Lease; the relationship between Landlord and Tenant;
Tenant’s use or occupancy of the Premises; or any claim of injury or damage
related to this Lease or the Premises.

42. Options to Extend Term. Tenant shall have two (2) options (each, an
“Option”) to extend the Term of this Lease by five (5) years each as to the
entire Premises (and no less than the entire Premises) upon the following terms
and conditions. Any extension of the Term pursuant to an Option shall be on all
the same terms and conditions as this Lease, except as follows:

42.1. Base Rent during each Option term shall equal ninety-five percent (95%) of
the fair market rent for the cities of Newark and Fremont as of the commencement
of such Option term, including fair market rent increases (“FMR”). If Landlord
and Tenant cannot agree on the FMR for an Option term within thirty (30) days
after the date on which Tenant notifies Landlord that it is exercising an
Option, then, no later than an additional thirty (30) days thereafter (the
“Submission Period”), Landlord and Tenant shall each furnish to the other a
notice in writing (a “FMR Notice”) stating such party’s estimate of the FMR.
Such notices shall be accompanied by a statement from a qualified, licensed real
estate appraiser with at least ten (10) years’ experience in the Fremont/Newark
area (an “Appraiser”) stating such Appraiser’s opinion of FMR. If, within twenty
(20) days after expiration of the Submission Period, Landlord and Tenant still
cannot agree on the FMR, the two (2) Appraisers shall appoint a third qualified,
licensed real estate appraiser (the “Referee”) within seven (7) days thereafter.
If the Appraisers are unable to agree upon the selection of the Referee, then
the Referee shall be selected within ten (10) days thereafter from among the
Northern California panel of qualified Real Estate Industry Arbitrators of the
American Arbitrator Association (the “Association”) pursuant to the Real Estate
Industry Arbitration rules of the Association. The Referee shall, within thirty
(30) days after appointment, render the Referee’s decision as to the FMR, which
opinion shall be strictly limited to choosing one of the two determinations made
by the Appraisers. The decision by the Referee shall be binding upon Landlord
and Tenant, and each shall pay for its own appraisal. The cost of the Referee
shall be shared equally by Landlord and Tenant. In determining FMR, Landlord,
Tenant and, if applicable, the Appraisers and Referee shall each take into
account all relevant factors, including, without limitation, (i) the size of the
Premises and length of the Option term, (ii) Tenant’s creditworthiness,
(iii) rent in comparable buildings in the relevant competitive market, including
concessions offered to new tenants, such as free rent, tenant improvement
allowances, and moving allowances, and (iv) the quality and location of the
Building and the Project.

42.2. No Option is assignable separate and apart from this Lease.

42.3. An Option is conditional upon Tenant giving Landlord written notice of its
election to exercise such Option at least nine (9) months prior to the end of
the expiration of the initial Term of this Lease. Time shall be of the essence
as to Tenant’s exercise of an Option. Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise an Option. Tenant acknowledges
that it would be inequitable to require Landlord to accept any exercise of an
Option after the date provided for in this paragraph.

42.4. Notwithstanding anything contained in this Article 42, Tenant shall not
have the right to exercise an Option:

(a) During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in default under any provisions of this Lease and
continuing until Tenant has cured the specified default to Landlord’s reasonable
satisfaction; or

 

35



--------------------------------------------------------------------------------

(b) During the time after any Default as described in Article 32 of the Lease
and continuing until Tenant cures any such Default, if such Default is
susceptible to being cured; or

(c) In the event that Tenant has Defaulted in the performance of its obligations
under this Lease two (2) or more times during the twelve (12)-month period
immediately prior to the date that Tenant exercises an Option, whether or not
Tenant has cured such Defaults.

42.5. The period of time within which Tenant may exercise an Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 42.4.

42.6. All of Tenant’s rights under the provisions of an Option shall terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of such Option if, after such exercise, but prior to the commencement date of
the new term, (a) Tenant fails to pay to Landlord a monetary obligation of
Tenant for a period of twenty (20) days after written notice from Landlord to
Tenant, (b) Tenant fails to commence to cure a default (other than a monetary
default) within thirty (30) days after the date Landlord gives notice to Tenant
of such default or (c) Tenant has Defaulted under this Lease two (2) or more
times during the twelve (12)-month period immediately prior to commencement of
the Option term, whether or not Tenant has cured such Defaults.

43. Expansion Option.

43.1. Subject to the conditions set forth in this Article 43, Tenant shall have
the right, but not the obligation, to expand the Premises (the “Expansion
Option”) to include up to (a) approximately twenty-five thousand six hundred
ninety-nine (25,699) rentable square feet of additional office space and
approximately one hundred two thousand five hundred ninety (102,590) rentable
square feet of additional manufacturing space in the Building (the “Primary
Expansion Space”) plus (b) subject to the right of first refusal as of the
Execution Date (the “Prior Right”) of Revance Therapeutics, Inc. (“Revance”),
approximately thirty-two thousand five hundred seventy (32,570) rentable square
feet of additional office space and approximately four hundred twenty-six
(426) rentable square feet of additional manufacturing space in the Building
(the “Secondary Expansion Space” and, collectively with the Primary Expansion
Space, the “Expansion Space”). The Primary Expansion Space and Secondary
Expansion Space are depicted on Exhibit J attached hereto. Notwithstanding
anything in this Lease to the contrary, the Expansion Option with respect to the
Secondary Expansion Space shall be subject to the Prior Right.

43.2. Tenant may exercise the Expansion Option by providing Landlord, no later
than twelve (12) months after the Term Commencement Date (the “Expansion Option
Period”), with not less than three (3) months’ prior written notice that Tenant
has elected to exercise the Expansion Option and the portion of the Expansion
Space that Tenant has elected to lease; provided, however, that any Expansion
Space leased by Tenant shall be contiguous to the then-current Premises and the
remainder shall be in a configuration that is, in Landlord’s opinion, leasable
to a third party tenant.

43.3. Within ten (10) days after Tenant exercises the Expansion Option with
regards to any Primary Expansion Space, Tenant and Landlord shall enter into a
written amendment to the Lease (the “Amendment”), which amendment shall provide,
unless otherwise agreed in writing, (a) that the commencement date of the
Expansion Space shall be the date that is agreed to by the parties but not less
than three (3) months after Tenant notifies Landlord that Tenant is exercising
the Expansion Option, but in no event later than the date that is fifteen
(15) months after the Term Commencement Date, (b) that the Premises under this
Lease shall be increased to include the rentable square feet of the Expansion
Space, (c) the new Base Rent, which shall be determined by multiplying the
rentable square feet of the Premises (including the Expansion Space) by the
then-current Base Rent per square foot, (d) Tenant’s new Pro Rata Share of
Operating Expenses based upon the addition of the Expansion Space to the
Premises, (e) the proportionate increase to the Security Deposit (which increase
shall be payable to Landlord upon execution of the Amendment), (f) that Landlord
shall provide to Tenant a tenant improvement allowance not to exceed Fifteen
Dollars ($15) per rentable square foot as of the date first written above (which
Tenant shall repay to Landlord as Additional Rent amortized at a rate of nine

 

36



--------------------------------------------------------------------------------

percent (9%) over the initial Term in accordance with Section 4.1),
(g) (provided that Tenant does not lease the entire Building) that Landlord, at
its sole cost and expense, shall separate or separately monitor the domestic
water, electrical and gas utilities as part of the Premises, but exclusive of
the remainder of the Building and install meters or submeters (or other means)
to monitor Tenant’s usage of such utilities (if not tied to the meters or
submeters for the Premises), (h) (provided that Tenant leases the entire
Building) that Tenant shall be responsible for certain additional maintenance
obligations related to the Building (to be agreed upon by Landlord and Tenant)
that would otherwise be performed by Landlord and (i) (provided that Tenant
leases the entire Building) that Articles 43 and 44 shall be void and of no
further force or effect. In all other respects, this Lease shall remain in full
force and effect, and shall (except with regard to the free rent period at the
commencement of the initial Term of this Lease) apply to the Expansion Space.

43.4. Within three (3) business days after Tenant exercises the Expansion Option
with regards to any Secondary Expansion Space, Landlord shall notify Revance in
writing in accordance with the terms of Revance’s lease. If Revance does not
timely exercise the Prior Right with respect to any such Secondary Expansion
Space, Landlord and Tenant shall, within ten (10) days after the lapse of
Revance’s right to notify Landlord that it desires to lease such Secondary
Expansion Space pursuant to the Prior Right, enter into an Amendment in
accordance with Section 43.3 with respect to such Secondary Expansion Space.

43.5. In the event that Tenant timely exercises the Expansion Option with
respect to and leases less than all of the Expansion Space, the Expansion Option
shall remain effective with respect to the remainder of the Expansion Space for
the remainder of the Expansion Option Period, subject to the terms of this
Article 43. Notwithstanding anything in this Lease to the contrary, in the event
that Tenant leases the entire Building, the Premises shall be deemed to consist
of three hundred five thousand twenty-six (305,026) rentable square feet,
subject to adjustment in accordance with Section 7.1.

43.6. Notwithstanding anything in this Article 43 to the contrary, Tenant shall
not exercise the Expansion Option during such period of time that Tenant is in
default under any provision of this Lease. Any attempted exercise of the
Expansion Option during a period of time in which Tenant is so in default shall
be void and of no effect. In addition, if Tenant has Defaulted under this Lease
two (2) or more times during the twelve (12)-month period immediately prior to
the date that Tenant exercises the Expansion Option, whether or not Tenant has
cured such Defaults.

44. Right of First Refusal. In the event that Tenant fails to exercise the
Expansion Option, then, commencing on the date that is twelve (12) months after
the Execution Date (the “ROFR Date”), Tenant shall have a right of first refusal
(“ROFR”) (a) as to any Primary Expansion Space not leased to Tenant (“Available
Primary Expansion Space”) and (b) subject to the Prior Right, as to any
Secondary Expansion Space not leased to Tenant (“Available Secondary Expansion
Space” and, collectively with Available Primary Expansion Space, “Available ROFR
Premises”); provided, however, that in no event shall Landlord be required to
lease any Available ROFR Premises to Tenant for any period past the date on
which this Lease expires or is terminated pursuant to its terms. To the extent
that Landlord renews or extends a then-existing lease with any then-existing
tenant of any space, or enters into a new lease with such then-existing tenant,
the affected space shall not be deemed to be Available ROFR Premises. In the
event Landlord intends to lease Available Primary Expansion Space (or, if not
leased by Revance pursuant to the Prior Right, any Available Secondary Expansion
Space) after the ROFR Date, Landlord shall provide written notice thereof to
Tenant (the “Notice of Offer”), specifying the terms and conditions of a
proposed lease to Tenant of the Available ROFR Premises. Notwithstanding
anything in this Lease to the contrary, the ROFR with respect to the Secondary
Expansion Space shall be subject to the Prior Right.

44.1. Within ten (10) business days following its receipt of a Notice of Offer,
Tenant shall advise Landlord in writing whether Tenant elects to lease all (not
just a portion) of the Available ROFR Premises on the terms and conditions set
forth in the Notice of Offer. If Tenant fails to notify Landlord of Tenant’s
election within said ten (10) business day period, then Tenant shall be deemed
to have elected not to lease the Available ROFR Premises.

 

37



--------------------------------------------------------------------------------

44.2. If Tenant timely notifies Landlord that Tenant elects to lease the
Available ROFR Premises on the terms and conditions set forth in the Notice of
Offer, then Landlord shall lease the Available ROFR Premises to Tenant upon the
terms and conditions set forth in the Notice of Offer. Notwithstanding anything
in this Lease to the contrary, in the event that Tenant leases the entire
Building, the Premises shall be deemed to consist of three hundred five thousand
twenty-six (305,026) rentable square feet, subject to adjustment in accordance
with Section 7.1.

44.3. If Tenant notifies Landlord that Tenant elects not to lease the Available
ROFR Premises on the terms and conditions set forth in the Notice of Offer, or
if Tenant fails to notify Landlord of Tenant’s election within the ten
(10) business day period described above, then Landlord shall have the right to
consummate the lease of the Available ROFR Premises on the same terms as set
forth in the Notice of Offer within one hundred eighty (180) days following
Tenant’s election (or deemed election) not to lease the Available ROFR Premises.
If Landlord does not lease the Available ROFR Premises within said one hundred
eighty (180)-day period, then the ROFR shall be fully reinstated, and Landlord
shall not thereafter lease the Available ROFR Premises without first complying
with the procedures set forth in this Article 44.

44.4. Notwithstanding anything in this Article 44 to the contrary, Tenant shall
not exercise the ROFR during such period of time that Tenant is in default under
any provision of this Lease. Any attempted exercise of the ROFR during a period
of time in which Tenant is so in default shall be void and of no effect. In
addition, Tenant shall not be entitled to exercise the ROFR if Tenant has
Defaulted under this Lease two (2) or more times during the twelve (12)-month
period immediately prior to the date that Tenant exercises the ROFR, whether or
not Tenant has cured such Defaults.

44.5. Notwithstanding anything in this Lease to the contrary, Tenant shall not
assign or transfer the ROFR, either separately or in conjunction with an
assignment or transfer of Tenant’s interest in the Lease (other than as part of
an Exempt Transfer in accordance with this Lease), without Landlord’s prior
written consent, which consent Landlord may withhold in its sole and absolute
discretion.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

 

LANDLORD: BMR-GATEWAY BOULEVARD LLC, a Delaware limited liability company By:  
/s/ ALAN D. GOLD Name:   Alan D. Gold Title:   CEO

 

TENANT: DAYSTAR TECHNOLOGIES, INC., a Delaware corporation By:   /s/ STEPHAN J.
DeLUCA Name:   Stephan J. DeLuca Title:   CEO



--------------------------------------------------------------------------------

EXHIBIT H

BASE RENT

 

Months    Per Rentable
Square Foot    Square
Feet     Total Monthly   1-6    $0.00 monthly    114,758 *   $ 0.00   7-12   
$0.65 monthly    114,758 *   $ 74,592.70   13-24    $0.72 monthly    143,741    
$ 103,493.52   25-36    $0.82 monthly    143,741     $ 117,867.62   37-48   
$0.92 monthly    143,741     $ 132,241.72   49-60    $1.12 monthly    143,741  
  $ 160,989.92   61-72    $1.16 monthly    143,741     $ 167,429.52 * 73-84   
$1.21 monthly    143,741     $ 174,126.70 * 85-96    $1.26 monthly    143,741  
  $ 181,091.77 * 97-108    $1.31 monthly    143,741     $ 188,335.44 * 109-120
   $1.36 monthly    143,741     $ 195,868.85 *

Notes: (a) The square footage used in this table is for computation of Base Rent
only. Tenant shall have possession of the entire 143,741 rentable square feet of
the Premises (i) as of the Term Commencement Date and (ii) in accordance with
the terms of Section 4.3 of the Lease, any early access and occupancy periods;
and (b) “**” in the preceding table denotes instances when the rentable area of
the Premises multiplied by the Base Rent per rentable square foot does not equal
the monthly Base Rent, but rather is based on a four percent (4%) annual
increase in Base Rent. Tenant’s monthly Base Rent obligation shall equal the
amount shown in the preceding table.

 

H-1